[commonstockpurchaseagree001.jpg]
Execution Version COMMON STOCK PURCHASE AGREEMENT Dated as of November 11, 2020
by and between INDEPENDENCE CONTRACT DRILLING, INC. and TUMIM STONE CAPITAL LLC
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
......................................................................................................................
1  ARTICLE II PURCHASE AND SALE OF COMMON STOCK
............................................................. 1  Section 2.1. 
Purchase and Sale of Stock
.......................................................................................
1  Section 2.2.  Closing Date; Settlement Dates
................................................................................
2  Section 2.3.  Initial Public Announcements and Required Filings
................................................ 2  ARTICLE III PURCHASE TERMS
.........................................................................................................
3  Section 3.1.  Fixed Purchases
........................................................................................................
3  Section 3.2.  VWAP Purchases
......................................................................................................
3  Section 3.3.  Settlement
.................................................................................................................
4  Section 3.4.  Compliance with Rules of Trading Market.
............................................................. 5  Section 3.5. 
Beneficial Ownership Limitation
..............................................................................
6  ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR ..... 6 
Section 4.1.  Organization and Standing of the Investor
............................................................... 6  Section 4.2. 
Authorization and Power
..........................................................................................
6  Section 4.3.  No Conflicts
..............................................................................................................
7  Section 4.4.  Investment Purpose
...................................................................................................
7  Section 4.5.  Accredited Investor Status
........................................................................................
8  Section 4.6.  Reliance on Exemptions
...........................................................................................
8  Section 4.7.  Information
...............................................................................................................
8  Section 4.8.  No Governmental Review
.........................................................................................
8  Section 4.9.  No General Solicitation
.............................................................................................
8  Section 4.10.  Not an Affiliate
.........................................................................................................
9  Section 4.11.  No Prior Short
Sales..................................................................................................
9  Section 4.12.  Statutory Underwriter
Status.....................................................................................
9  Section 4.13.  Resales of Shares
......................................................................................................
9  ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY ...... 9 
Section 5.1.  Organization, Good Standing and
Power.................................................................. 9 
Section 5.2.  Authorization, Enforcement
....................................................................................
10  Section 5.3.  Capitalization
..........................................................................................................
10  Section 5.4.  Issuance of Shares
...................................................................................................
11  Section 5.5.  No Conflicts
............................................................................................................
11  Section 5.6.  Commission Documents, Financial Statements; Disclosure
Controls and Procedures; Internal Controls Over Financial Reporting; Accountants
................. 11  Section 5.7.  Subsidiaries
.............................................................................................................
14  Section 5.8.  No Material Adverse Effect or Material Adverse Change
...................................... 14  Section 5.9.  No Undisclosed
Liabilities
......................................................................................
15  Section 5.10.  No Undisclosed Events or Circumstances
.............................................................. 15  Section
5.11.  Indebtedness; Solvency
...........................................................................................
15  Section 5.12.  Title To Assets
........................................................................................................
16  i 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree003.jpg]
Section 5.13.  Actions Pending
......................................................................................................
16  Section 5.14.  Compliance With Law
............................................................................................
16  Section 5.15.  Certain Fees
............................................................................................................
16  Section 5.16.  Disclosure
...............................................................................................................
17  Section 5.17.  Operation of Business
.............................................................................................
17  Section 5.18.  Environmental Compliance
....................................................................................
18  Section 5.19.  Material Agreements
...............................................................................................
18  Section 5.20.  Transactions With Affiliates
...................................................................................
18  Section 5.21.  Employees; Labor Laws
.........................................................................................
19  Section 5.22.  Use of Proceeds
.......................................................................................................
19  Section 5.23.  Investment Company Act Status
.............................................................................
19  Section 5.24.  ERISA
.....................................................................................................................
19  Section 5.25.  Taxes
.......................................................................................................................
20  Section 5.26.  Insurance
.................................................................................................................
20  Section 5.27.  Exemption from Registration; Valid Issuances
...................................................... 20  Section 5.28.  No
General Solicitation or Advertising
.................................................................. 20  Section
5.29.  No Integrated Offering
............................................................................................
20  Section 5.30.  Dilutive Effect
.........................................................................................................
21  Section 5.31.  Manipulation of Price
.............................................................................................
21  Section 5.32.  Securities Act
..........................................................................................................
21  Section 5.33.  Listing and Maintenance Requirements; DTC Eligibility
...................................... 21  Section 5.34.  Application of
Takeover Protections
...................................................................... 22 
Section 5.35.  No Unlawful Payments
...........................................................................................
22  Section 5.36.  Money Laundering Laws
........................................................................................
22  Section 5.37.  OFAC
......................................................................................................................
23  Section 5.38.  U.S. Real Property Holding Corporation
................................................................ 23  Section
5.39.  Bank Holding Company Act
...................................................................................
23  Section 5.40.  Information Technology; Compliance With Data Privacy Laws
........................... 23  Section 5.41.  No Disqualification Events
.....................................................................................
24  Section 5.42.  Accuracy of Certain Summaries and Statements
.................................................... 24  Section 5.43. 
Acknowledgement Regarding Investor’s Acquisition of Shares
............................ 24  ARTICLE VI ADDITIONAL COVENANTS
........................................................................................
25  Section 6.1.  Securities Compliance
............................................................................................
25  Section 6.2.  Reservation of Common Stock
...............................................................................
25  Section 6.3.  Registration and Listing
..........................................................................................
25  Section 6.4.  Compliance with Laws.
..........................................................................................
26  Section 6.5.  Keeping of Records and Books of Account; Due Diligence.
................................. 26  Section 6.6.  No Frustration; No Variable
Rate Transactions. ..................................................... 27 
Section 6.7.  Corporate Existence
................................................................................................
27  Section 6.8.  Fundamental Transaction
........................................................................................
27  Section 6.9.  Selling Restrictions.
................................................................................................
28  Section 6.10.  Effective Registration Statement
............................................................................ 28 
Section 6.11.  Blue Sky
..................................................................................................................
28  Section 6.12.  Non-Public Information
..........................................................................................
28  Section 6.13.  Broker/Dealer
..........................................................................................................
29  Section 6.14.  Disclosure Schedule.
...............................................................................................
29  ii 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree004.jpg]
Section 6.15.  Delivery of Bring Down Opinions and Compliance Certificates Upon
Occurrence of Certain Events
....................................................................................................
30  ARTICLE VII CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF
THE SHARES
...................................................................................................
30  Section 7.1.  Conditions Precedent to Closing
.............................................................................
30  Section 7.2.  Conditions Precedent to Commencement
............................................................... 31  Section
7.3.  Conditions Precedent to Fixed Purchases and VWAP Purchases after
Commencement Date
.............................................................................................
34  ARTICLE VIII TERMINATION
............................................................................................................
38  Section 8.1.  Automatic Termination
...........................................................................................
38  Section 8.2.  Other Termination
...................................................................................................
38  Section 8.3.  Effect of Termination
..............................................................................................
39  ARTICLE IX INDEMNIFICATION
......................................................................................................
40  Section 9.1.  Indemnification of
Investor.....................................................................................
40  Section 9.2.  Indemnification Procedures
....................................................................................
41  ARTICLE X MISCELLANEOUS
..........................................................................................................
42  Section 10.1.  Certain Fees and Expenses; Commitment Fee; Commencement
Irrevocable Transfer Agent Instructions.
...................................................................................
42  Section 10.2.  Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial. ................... 44  Section 10.3.  Entire Agreement
....................................................................................................
44  Section 10.4.  Notices
....................................................................................................................
45  Section 10.5.  Waivers
...................................................................................................................
46  Section 10.6.  Amendments
...........................................................................................................
46  Section 10.7.  Headings
.................................................................................................................
46  Section 10.8.  Construction
............................................................................................................
46  Section 10.9.  Binding Effect
.........................................................................................................
46  Section 10.10.  No Third Party Beneficiaries
..................................................................................
46  Section 10.11.  Governing Law
.......................................................................................................
47  Section 10.12.  Survival
...................................................................................................................
47  Section 10.13.  Counterparts
............................................................................................................
47  Section 10.14.  Publicity
..................................................................................................................
47  Section 10.15.  Severability
.............................................................................................................
47  Section 10.16.  Further
Assurances..................................................................................................
48  Annex I. Definitions iii 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree005.jpg]
COMMON STOCK PURCHASE AGREEMENT This COMMON STOCK PURCHASE AGREEMENT is made and
entered into as of November 11, 2020 (this “Agreement”), by and between Tumim
Stone Capital LLC, a Delaware limited liability company (the “Investor”), and
Independence Contract Drilling, a Delaware corporation (the “Company”). RECITALS
WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to the lesser of (i) $5,000,000 worth of newly issued
shares of the Company’s common stock, par value $0.01 per share (“Common
Stock”), and (ii) the Exchange Cap (to the extent applicable under Section 3.4
hereof); WHEREAS, such sales of Common Stock by the Company to the Investor will
be made in reliance upon the provisions of Section 4(a)(2) of the Securities Act
(“Section 4(a)(2)”) and Rule 506(b) of Regulation D promulgated by the
Commission under the Securities Act (“Regulation D”), and upon such other
exemption from the registration requirements of the Securities Act as may be
available with respect to any or all of the sales of Common Stock to the
Investor to be made hereunder; WHEREAS, the parties hereto are concurrently
entering into a Registration Rights Agreement in the form attached as Exhibit A
hereto (the “Registration Rights Agreement”), pursuant to which the Company
shall register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), upon the terms and subject to the conditions set
forth therein; and NOW, THEREFORE, the parties hereto, intending to be legally
bound, hereby agree as follows: ARTICLE I DEFINITIONS Capitalized terms used in
this Agreement shall have the meanings ascribed to such terms in Annex I hereto,
and hereby made a part hereof, or as otherwise set forth in this Agreement.
ARTICLE II PURCHASE AND SALE OF COMMON STOCK Section 2.1. Purchase and Sale of
Stock. Upon the terms and subject to the conditions of this Agreement, during
the Investment Period, the Company, in its sole discretion, shall have the
right, but not the obligation, to issue and sell to the Investor, and the
Investor shall purchase from the Company, up to the lesser of (i) $5,000,000
(the “Total Commitment”) in aggregate gross purchase price of duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock and (ii)
the Exchange Cap, to the extent applicable under Section 3.4 (such lesser amount
of 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree006.jpg]
shares of Common Stock, the “Aggregate Limit”), by the delivery to the Investor
of Fixed Purchase Notices as provided in Article III. Section 2.2. Closing Date;
Settlement Dates. This Agreement shall become effective and binding (the
“Closing”) upon (a) the payment of the Document Preparation Fee to the
Investor’s counsel and payment of the Investor Expense Reimbursement to the
Investor at or prior to the Closing pursuant to Sections 7.1 and 10.1(i), (b)
the payment of the Commitment Fee to the Investor at or prior to the Closing
pursuant to Sections 7.1 and 10.1(ii), (c) the delivery of counterpart signature
pages of this Agreement and the Registration Rights Agreement executed by each
of the parties hereto and thereto, and (d) the delivery of all other documents,
instruments and writings required to be delivered at the Closing, in each case
as provided in Section 7.1, to the offices of Dorsey & Whitney LLP, 51 West 52nd
Street, New York, NY 10019-6119, at 4:00 p.m., New York City time, on the
Closing Date. In consideration of and in express reliance upon the
representations, warranties and covenants contained in, and upon the terms and
subject to the conditions of, this Agreement, during the Investment Period the
Company shall issue and sell to the Investor, and the Investor shall purchase
from the Company, the Shares in respect of each Fixed Purchase and each VWAP
Purchase. The payment for, against simultaneous delivery of, Shares in respect
of each Fixed Purchase and each VWAP Purchase shall occur in accordance with
Section 3.3, provided that all of the conditions precedent in Article VII shall
have been fulfilled at the applicable times set forth in Article VII. Section
2.3. Initial Public Announcements and Required Filings. The Company shall,
within the time period required under the Exchange Act, file with the Commission
a Current Report on Form 8-K describing the material terms of the transactions
contemplated by the Transaction Documents, and attaching as exhibits thereto
copies of each of this Agreement, the Registration Rights Agreement and, if
applicable, any press release issued by the Company disclosing the execution of
this Agreement by the Company (including all exhibits thereto, the “Current
Report”). The Company shall provide the Investor a reasonable opportunity to
comment on a draft of the Current Report prior to filing the Current Report with
the Commission and shall give due consideration to all such comments. From and
after the filing of the Current Report with the Commission, the Company shall
have publicly disclosed all material, nonpublic information delivered to the
Investor (or the Investor’s representatives or agents) by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees,
agents or representatives (if any) in connection with the transactions
contemplated by the Transaction Documents. The Investor covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in this Section 2.3, the Investor shall
maintain the confidentiality of all disclosures made to it in connection with
the transactions contemplated by the Transaction Documents (including the
existence and terms of the transactions), except that the Investor may disclose
the terms of such transactions to its financial, accounting, legal and other
advisors (provided that the Investor directs such Persons to maintain the
confidentiality of such information). Not later than 15 calendar days following
the Closing Date, the Company shall file a Form D with respect to the sale of
the Shares in accordance with Regulation D and shall provide a copy thereof to
the Investor promptly after such filing. The Company shall use its commercially
reasonable efforts to prepare and, as soon as practicable, but in no event later
than the applicable Filing Deadline, file with the Commission the Initial
Registration Statement and any New Registration Statement covering only the
resale by the Investor of the Registrable Securities in accordance with the
Securities Act and the Registration Rights Agreement. At or before 8:30 a.m. 2
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree007.jpg]
(New York City time) on the Trading Day immediately following the Effective Date
of the Initial Registration Statement and any New Registration Statement (or any
post-effective amendment thereto), the Company shall use its commercially
reasonable efforts to file with the Commission in accordance with Rule 424(b)
under the Securities Act the final Prospectus to be used in connection with
sales pursuant to such Registration Statement (or post-effective amendment
thereto). ARTICLE III PURCHASE TERMS Subject to the satisfaction of the
conditions set forth in Article VII, the parties agree as follows: Section 3.1.
Fixed Purchases. Upon the initial satisfaction of all of the conditions set
forth in set forth in Section 7.2 (the “Commencement” and the date of initial
satisfaction of all of such conditions, the “Commencement Date”) and from time
to time thereafter, subject to the satisfaction of all of the conditions set
forth in Section 7.3, the Company shall have the right, but not the obligation,
to direct the Investor, by its delivery to the Investor of a Fixed Purchase
Notice, to purchase a Fixed Purchase Share Amount, not to exceed the applicable
Fixed Purchase Maximum Amount (calculated as of the applicable Fixed Purchase
Date), at the applicable Fixed Purchase Price therefor on the applicable Fixed
Purchase Date in accordance with this Agreement (each such purchase a “Fixed
Purchase”); provided, however, that the Investor’s committed obligation under
any single Fixed Purchase shall not exceed $1,000,000. The Investor is obligated
to accept each Fixed Purchase Notice prepared and delivered by the Company in
accordance with the terms of and subject to the satisfaction of the conditions
contained in this Agreement. If the Company delivers any Fixed Purchase Notice
directing the Investor to purchase a Fixed Purchase Share Amount in excess of
the applicable Fixed Purchase Maximum Amount (calculated as of the applicable
Fixed Purchase Date), such Fixed Purchase Notice shall be void ab initio to the
extent of the amount by which the Fixed Purchase Share Amount set forth in such
Fixed Purchase Notice exceeds such applicable Fixed Purchase Maximum Amount, and
the Investor shall have no obligation to purchase such excess Shares in respect
of such Fixed Purchase Notice; provided, however, that the Investor shall remain
obligated to purchase the applicable Fixed Purchase Maximum Amount in such Fixed
Purchase. The Company may deliver a Fixed Purchase Notice to the Investor as
often as every Trading Day, so long as (i) the Closing Sale Price of the Common
Stock on such Trading Day is not less than the Fixed Purchase Threshold Price
and (ii) all Shares subject to all prior Fixed Purchases and VWAP Purchases (as
applicable) theretofore required to have been received by the Investor as DWAC
Shares under this Agreement have been delivered to the Investor as DWAC Shares
in accordance with this Agreement. Notwithstanding the foregoing, the Company
shall not deliver any Fixed Purchase Notices to the Investor during (A) the PEA
Period and (B) the MPA Period. Section 3.2. VWAP Purchases. Upon the initial
satisfaction of all of the conditions set forth in set forth in Section 7.2 on
the Commencement Date and from time to time thereafter, subject to the
satisfaction of all of the conditions set forth in Section 7.3, in addition to
purchases of Shares as described in Section 3.1, the Company shall also have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a VWAP Purchase Notice, to purchase the applicable VWAP Purchase
Share Amount, not to exceed the applicable VWAP Purchase 3 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree008.jpg]
Maximum Amount, at the applicable VWAP Purchase Price therefor on the applicable
VWAP Purchase Date in accordance with this Agreement (each such purchase, a
“VWAP Purchase”). The Company may deliver VWAP Purchase Notice to the Investor
only on a Trading Day on which (i) the Company also properly submitted a Fixed
Purchase Notice providing for a Fixed Purchase of an amount of Shares not less
than the applicable Fixed Purchase Maximum Amount (calculated as of the
applicable Fixed Purchase Date), (ii) the Closing Sale Price of the Common Stock
is not less than the VWAP Purchase Threshold Price, and (iii) all Shares subject
to all prior Fixed Purchases and VWAP Purchases (as applicable) theretofore
required to have been received by the Investor as DWAC Shares under this
Agreement have been delivered to the Investor as DWAC Shares in accordance with
this Agreement. The Investor is obligated to accept each VWAP Purchase Notice
prepared and delivered by the Company in accordance with the terms of and
subject to the satisfaction of the conditions contained in this Agreement. If
the Company delivers any VWAP Purchase Notice directing the Investor to purchase
a VWAP Purchase Share Amount in excess of the applicable VWAP Purchase Maximum
Amount that the Company is then permitted to include in such VWAP Purchase
Notice, such VWAP Purchase Notice shall be void ab initio to the extent of the
amount by which the VWAP Purchase Share Amount set forth in such VWAP Purchase
Notice exceeds such applicable VWAP Purchase Maximum Amount, and the Investor
shall have no obligation to purchase such excess Shares in respect of such VWAP
Purchase Notice; provided, however, that the Investor shall remain obligated to
purchase the applicable VWAP Purchase Maximum Amount in such VWAP Purchase.
Within one (1) Trading Day after completion of each VWAP Purchase Date for a
VWAP Purchase, the Investor shall provide to the Company a written confirmation
of such VWAP Purchase setting forth the applicable VWAP Purchase Share Amount
and VWAP Purchase Price for such VWAP Purchase (each, a “VWAP Purchase
Confirmation”). Notwithstanding the foregoing, the Company shall not deliver any
VWAP Purchase Notices to the Investor during (A) the PEA Period and (B) the MPA
Period. Section 3.3. Settlement. The payment for, against simultaneous delivery
of, Shares in respect of each Fixed Purchase shall be settled on the Trading Day
immediately following the applicable Fixed Purchase Date for such Fixed
Purchase. The payment for, against simultaneous delivery of, Shares in respect
of each VWAP Purchase shall be settled on the Trading Day immediately following
the applicable VWAP Purchase Date for such VWAP Purchase. For each Fixed
Purchase and each VWAP Purchase, the Investor shall pay to the Company an amount
in cash equal to, (i) in the case of a Fixed Purchase, the product of (A) the
total number of Shares purchased by the Investor in such Fixed Purchase and (B)
the applicable Fixed Purchase Price for such Shares, and (ii) in the case of a
VWAP Purchase, the product of (A) the total number of Shares purchased by the
Investor in such VWAP Purchase and (B) the applicable VWAP Purchase Price for
such Shares, in each case as full payment for such Shares, via wire transfer of
immediately available funds on the same Trading Day that the Investor receives
such Shares as DWAC Shares in accordance with this Agreement, if all of such
Shares are so received by the Investor before 1:00 p.m., New York City time, or,
if such Shares are received by the Investor after 1:00 p.m., New York City time,
then payment therefor shall be made on the Trading Day immediately following the
Trading Day on which the Investor has received all of such Shares as DWAC
Shares. If the Company or the Transfer Agent shall fail for any reason, other
than a failure of the Investor or its Broker-Dealer to set up a DWAC and
required instructions, to electronically transfer any Shares as DWAC Shares in
respect of a Fixed Purchase or a VWAP Purchase within two (2) Trading Days
following the receipt by the Company of the applicable purchase price therefor
in 4 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree009.jpg]
compliance with this Section 3.3, and if on or after such Trading Day the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of such Shares that
the Investor anticipated receiving from the Company in respect of such Fixed
Purchase or VWAP Purchase (as applicable), then the Company shall, within two
(2) Trading Days after the Investor’s request, either (1) pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Cover Price”), at which point the Company’s obligation to deliver such Shares
as DWAC Shares shall terminate, or (ii) promptly honor its obligation to deliver
to the Investor such Shares as DWAC Shares and pay cash to the Investor in an
amount equal to the excess (if any) of the Cover Price over the total purchase
price paid by the Investor pursuant to this Agreement for all of the Shares to
be purchased by the Investor in connection with such Fixed Purchase or VWAP
Purchase (as applicable). The Company shall not issue any fraction of a share of
Common Stock upon any Fixed Purchase or VWAP Purchase. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up or down to the nearest
whole share. All payments made under this Agreement shall be made in lawful
money of the United States of America or wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Trading Day, the same shall instead be due on the next succeeding day that is
a Trading Day. Section 3.4. Compliance with Rules of Trading Market. (a)
Exchange Cap. Subject to Section 3.4(b), the Company shall not issue or sell any
shares of Common Stock pursuant to this Agreement, and the Investor shall not
purchase or acquire any shares of Common Stock pursuant to this Agreement, to
the extent that after giving effect thereto, the aggregate number of shares of
Common Stock that would be issued pursuant to this Agreement and the
transactions contemplated hereby would exceed 1,234,546 (representing 19.99% of
the shares of Common Stock issued and outstanding immediately prior to the
execution of this Agreement), which number of shares shall be reduced, on a
share-for-share basis, by the number of shares of Common Stock issued or
issuable pursuant to any transaction or series of transactions that may be
aggregated with the transactions contemplated by this Agreement under applicable
rules of the Trading Market (such maximum number of shares, the “Exchange Cap”),
unless the Company’s stockholders have approved the issuance of Common Stock
pursuant to this Agreement in excess of the Exchange Cap in accordance with the
applicable rules of the Trading Market. For the avoidance of doubt, the Company
may, but shall be under no obligation to, request its stockholders to approve
the issuance of Common Stock pursuant to this Agreement; provided, that if such
stockholder approval is not obtained, the Exchange Cap shall be applicable for
all purposes of this Agreement and the transactions contemplated hereby at all
times during the term of this Agreement (except as set forth in Section 3.4(b)).
(b) At-Market Transaction. Notwithstanding Section 3.4(a), the Exchange Cap
shall not be applicable to issuances and sales of Common Stock pursuant to this
Agreement to the extent such issuances and sales are deemed a “bona fide private
financing” (within the meaning of Section 3.12.04(g) of the NYSE Listed Company
Manual) involving sales of Common Stock for cash at a price equal to or in
excess of the Base Price. For purposes of this Agreement, “Base Price” shall
mean a price per Share equal to the sum of (i) the Minimum Price and (ii) 5
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree010.jpg]
$0.128; “Minimum Price” shall mean the lower of: (i) the Official Closing Price
immediately preceding the delivery by the Company of a Fixed Purchase Notice or
a VWAP Purchase Notice under this Agreement and (ii) the average Official
Closing Price for the five (5) consecutive Trading Days immediately preceding
the delivery by the Company of a Fixed Purchase Notice or a VWAP Purchase Notice
under this Agreement; and “Official Closing Price” shall mean: the official
closing price on the Exchange as reported to the Consolidated Tape immediately
preceding the delivery by the Company of a Fixed Purchase Notice or a VWAP
Purchase Notice under this Agreement (and as defined in Section 3.12.04(j) of
the NYSE Listed Company Manual). (c) General. The Company shall not issue or
sell any shares of Common Stock pursuant to this Agreement if such issuance or
sale would reasonably be expected to result in (A) a violation of the Securities
Act or (B) a breach of the rules of the Trading Market. The provisions of this
Section 3.4 shall be implemented in a manner otherwise than in strict conformity
with the terms of this Section 3.4 only if necessary to ensure compliance with
the Securities Act and the applicable rules of the Trading Market. Section 3.5.
Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor of more than 4.99% of the
outstanding shares of Common Stock (the “Beneficial Ownership Limitation”). Upon
the written or oral request of the Investor, the Company shall promptly (but not
later than the next business day on which the Transfer Agent is open for
business) confirm orally or in writing to the Investor the number of shares of
Common Stock then outstanding. The Investor and the Company shall each cooperate
in good faith in the determinations required under this Section 3.5 and the
application of this Section 3.5. The Investor’s written certification to the
Company of the applicability of the Beneficial Ownership Limitation, and the
resulting effect thereof hereunder at any time, shall be conclusive with respect
to the applicability thereof and such result absent manifest error. The
provisions of this Section 3.5 shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3.5 to the
extent necessary to properly give effect to the limitations contained in this
Section 3.5. ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
INVESTOR The Investor hereby makes the following representations, warranties and
covenants to the Company: Section 4.1. Organization and Standing of the
Investor. The Investor is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. Section
4.2. Authorization and Power. The Investor has the requisite limited liability
company power and authority to enter into and perform its obligations under this
Agreement and the Registration Rights Agreement and to purchase or acquire the
Shares in accordance with the 6 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree011.jpg]
terms hereof. The execution, delivery and performance by the Investor of this
Agreement and the Registration Rights Agreement and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary limited liability company action, and no further consent or
authorization of the Investor, its Board of Directors or its members is
required. Each of this Agreement and the Registration Rights Agreement has been
duly executed and delivered by the Investor and constitutes a valid and binding
obligation of the Investor enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership, or similar laws relating to, or affecting generally the
enforcement of, creditor’s rights and remedies or by other equitable principles
of general application (including any limitation of equitable remedies). Section
4.3. No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the Registration Rights Agreement and the consummation by the
Investor of the transactions contemplated hereby and thereby do not and shall
not (i) result in a violation of such Investor’s certificate of formation,
limited liability company agreement or other applicable organizational
instruments, (ii) conflict with, constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Investor is a party or is
bound, (iii) create or impose any lien, charge or encumbrance on any property of
the Investor under any agreement or any commitment to which the Investor is
party or under which the Investor is bound or under which any of its properties
or assets are bound, or (iv) result in a violation of any federal, state, local
or foreign statute, rule, or regulation, or any order, judgment or decree of any
court or governmental agency applicable to the Investor or by which any of its
properties or assets are bound or affected, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, prohibit or otherwise interfere with, in any material respect, the
ability of the Investor to enter into and perform its obligations under this
Agreement and the Registration Rights Agreement. The Investor is not required
under any applicable federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the
Registration Rights Agreement or to purchase or acquire the Shares in accordance
with the terms hereof; provided, however, that for purposes of the
representation made in this sentence, the Investor is assuming and relying upon
the accuracy of the relevant representations and warranties and the compliance
with the relevant covenants and agreements of the Company in the Transaction
Documents to which it is a party. Section 4.4. Investment Purpose. The Investor
is acquiring the Shares for its own account, for investment purposes and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered under or exempt from
the registration requirements of the Securities Act; provided, however, that by
making the representations herein, the Investor does not agree, or make any
representation or warranty, to hold any of the Shares for any minimum or other
specific term and reserves the right to dispose of the Shares at any time in
accordance with, or pursuant to, a registration statement filed pursuant to the
Registration Rights Agreement or an applicable exemption under the Securities
Act. The Investor 7 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree012.jpg]
does not presently have any agreement or understanding, directly or indirectly,
with any Person to sell or distribute any of the Shares. Section 4.5. Accredited
Investor Status. The Investor is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D. Section 4.6. Reliance on Exemptions. The
Investor understands that the Shares are being offered and sold to it in
reliance on specific exemptions from the registration requirements of U.S.
federal and state securities laws and that the Company is relying in part upon
the truth and accuracy of, and the Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Shares. Section
4.7. Information. All materials relating to the business, financial condition,
management and operations of the Company and materials relating to the offer and
sale of the Shares which have been requested by the Investor have been furnished
or otherwise made available to the Investor or its advisors, including, without
limitation, the Commission Documents. The Investor understands that its
investment in the Shares involves a high degree of risk. The Investor is able to
bear the economic risk of an investment in the Shares and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of a proposed investment in the Shares. The Investor and
its advisors have been afforded the opportunity to ask questions of and receive
answers from representatives of the Company concerning the financial condition
and business of the Company and other matters relating to an investment in the
Shares. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement or in any other
Transaction Document to which the Company is a party or the Investor’s right to
rely on any other document or instrument executed and/or delivered in connection
with this Agreement or the consummation of the transaction contemplated hereby
(including, without limitation, the opinions of the Company’s counsel delivered
pursuant to Sections 7.1(iv) and 7.2(xv)). The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares. The
Investor understands that it (and not the Company) shall be responsible for its
own tax liabilities that may arise as a result of this investment or the
transactions contemplated by this Agreement. Section 4.8. No Governmental
Review. The Investor understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares or the fairness or suitability of
the investment in the Shares nor have such authorities passed upon or endorsed
the merits of the offering of the Shares. Section 4.9. No General Solicitation.
The Investor is not purchasing or acquiring the Shares as a result of any form
of general solicitation or general advertising (within the meaning of Regulation
D) in connection with the offer or sale of the Shares. 8 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree013.jpg]
Section 4.10. Not an Affiliate. The Investor is not an officer, director or an
Affiliate of the Company. As of the date of this Agreement, the Investor does
not beneficially own any shares of Common Stock or securities exercisable for or
convertible into shares of Common Stock, and during the Restricted Period,
Investor will not acquire beneficial ownership of any shares of the Company’s
capital stock (including shares of Common Stock or securities exercisable for or
convertible into shares of Common Stock) other than pursuant to this Agreement;
provided, however, that nothing in this Agreement shall prohibit or be deemed to
prohibit the Investor from purchasing, in an open market transaction or
otherwise, shares of Common Stock necessary to make delivery by the Investor in
satisfaction of a sale by the Investor of Shares that the Investor anticipated
receiving from the Company in connection with the settlement of a Fixed Purchase
or VWAP Purchase, as applicable, if the Company or its transfer agent shall have
failed for any reason (other than a failure of Investor or its Broker-Dealer to
set up a DWAC and required instructions) to electronically transfer all of the
Shares subject to such Fixed Purchase or VWAP Purchase, as applicable, to the
Investor on the applicable Settlement Date by crediting the Investor’s or its
designated Broker-Dealer’s account at DTC through its DWAC delivery system in
compliance with Section 3.3 of this Agreement. Section 4.11. No Prior Short
Sales. At no time prior to the date of this Agreement has any of the Investor,
its agents, representatives or Affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock. Section 4.12. Statutory Underwriter Status. The Investor
acknowledges that it will be disclosed as an “underwriter” and a “selling
stockholder” in each Registration Statement and in any Prospectus contained
therein to the extent required by applicable law and to the extent the
Prospectus is related to the resale of Registrable Securities. Section 4.13.
Resales of Shares. The Investor represents, warrants and covenants that it will
resell such Shares only pursuant to the Registration Statement in which the
resale of such Shares is registered under the Securities Act, in a manner
described under the caption “Plan of Distribution” in such Registration
Statement, and in a manner in compliance with all applicable U.S. federal and
state securities laws, rules and regulations, including, without limitation, any
applicable prospectus delivery requirements of the Securities Act. ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY Except as set forth in
the disclosure schedule delivered by the Company to the Investor (which is
hereby incorporated by reference in, and constitutes an integral part of, this
Agreement) (the “Disclosure Schedule”), the Company hereby makes the following
representations, warranties and covenants to the Investor: Section 5.1.
Organization, Good Standing and Power. The Company and each of its Subsidiaries
has been duly incorporated, is validly existing as a corporation or limited
liability company in good standing under the laws of the State of Delaware, has
the corporate or limited liability company power and authority to own its
property and to conduct its business as described 9 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree014.jpg]
in the Commission Documents and is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. Section 5.2. Authorization, Enforcement. The Company
has the requisite corporate power and authority to enter into and perform its
obligations under each of the Transaction Documents to which it is a party and
to issue the Shares in accordance with the terms hereof and thereof. Except for
approvals of the Company’s Board of Directors or a committee thereof as may be
required in connection with any issuance and sale of Shares to the Investor
hereunder (which approvals shall be obtained prior to the delivery of any Fixed
Purchase Notice and any VWAP Purchase Notice), the execution, delivery and
performance by the Company of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action,
and no further consent or authorization of the Company, its Board of Directors
or its stockholders is required. Each of the Transaction Documents to which the
Company is a party has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application (including any limitation of
equitable remedies). Section 5.3. Capitalization. The authorized capital stock
of the Company and the shares thereof issued and outstanding were as set forth
in the Commission Documents as of the dates reflected therein. All of the
outstanding shares of Common Stock have been duly authorized and validly issued,
and are fully paid and non-assessable. Except as set forth in the Commission
Documents, this Agreement and the Registration Rights Agreement, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any securities under the Securities Act. Except as set forth in the
Commission Documents, no shares of Common Stock are entitled to preemptive
rights and there are no outstanding debt securities and no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, any shares of capital stock of the Company other than those
issued or granted in the ordinary course of business pursuant to the Company’s
equity incentive and/or compensatory plans or arrangements. Except as set forth
in the Stockholders’ Agreement filed as an exhibit to the Commission Documents,
and for customary transfer restrictions contained in agreements entered into by
the Company to sell restricted securities or as set forth in the Commission
Documents, the Company is not a party to, and it has no Knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company. Except as set forth in the Commission Documents, there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any of the other Transaction Documents or
the consummation of the transactions described herein or therein. The Company
has filed with the Commission true and correct copies of the Company’s
Certificate of Incorporation as in effect on the Closing Date (the “Charter”),
and the Company’s Bylaws as in effect on the Closing Date (the “Bylaws”). 10
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree015.jpg]
Section 5.4. Issuance of Shares. The Shares to be issued under this Agreement
have been, or with respect to Shares to be purchased by the Investor pursuant to
a particular Fixed Purchase Notice and pursuant to a particular VWAP Purchase
Notice, will be, prior to the delivery to the Investor hereunder of such Fixed
Purchase Notice and such VWAP Purchase Notice, respectively, duly authorized by
all necessary corporate action on the part of the Company. The Shares, when
issued and delivered against payment therefor in accordance with this Agreement,
shall be validly issued, fully paid and non-assessable and free from all liens,
charges, taxes, security interests, encumbrances, rights of first refusal,
preemptive or similar rights and other encumbrances with respect to the issue
thereof (other than encumbrances pursuant to applicable securities laws), and
the Investor shall be entitled to all rights accorded to a holder of Common
Stock. An aggregate of 1,500,000 shares of Common Stock have been duly
authorized and reserved by the Company for issuance upon purchase under this
Agreement as Shares. Section 5.5. No Conflicts. The execution, delivery and
performance by the Company of each of the Transaction Documents to which it is a
party and the consummation by the Company of the transactions contemplated
hereby and thereby do not and shall not (i) result in a violation of any
provision of the Company’s Charter or Bylaws, (ii) result in a breach or
violation of any of the terms or provisions of, or constitute a default (or an
event which, with notice or lapse of time or both, would become a default)
under, or give rise to any rights of termination, amendment, acceleration or
cancellation of, any material agreement, mortgage, deed of trust, indenture,
note, bond, license, lease agreement, instrument or obligation to which the
Company or any of its Significant Subsidiaries is a party or is bound, (iii)
create or impose a lien, charge or encumbrance on any property or assets of the
Company or any of its Significant Subsidiaries under any agreement or any
commitment to which the Company or any of its Significant Subsidiaries is a
party or by which the Company or any of its Significant Subsidiaries is bound or
to which any of their respective properties or assets is subject, or (iv) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected (including federal and state securities laws
and regulations and the rules and regulations of the Trading Market or
applicable Eligible Market), except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, acceleration,
cancellations, liens, charges, encumbrances and violations as would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
specifically contemplated by this Agreement or the Registration Rights Agreement
and as required under the Securities Act and any applicable state securities
laws, the Company is not required under any federal, state, local or foreign
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency
(including, without limitation, the Trading Market) in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents to
which it is a party, or to issue the Shares to the Investor in accordance with
the terms hereof and thereof (other than such consents, authorizations, orders,
filings or registrations as have been obtained or made prior to the Closing
Date); provided, however, that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the
representations and warranties of the Investor in this Agreement and the
compliance by it with its covenants and agreements contained in this Agreement
and the Registration Rights Agreement. Section 5.6. Commission Documents,
Financial Statements; Disclosure Controls and Procedures; Internal Controls Over
Financial Reporting; Accountants. 11 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree016.jpg]
(a) The Company has timely filed (giving effect to permissible extensions in
accordance with Rule 12b-25 under the Exchange Act) all Commission Documents for
the twelve months preceding the date of this Agreement. The Company has
delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of the Commission Documents filed with or furnished to the
Commission prior to the Closing Date (including, without limitation, the 2019
Form 10-K). No Subsidiary of the Company is required to file or furnish any
report, schedule, registration, form, statement, information or other document
with the Commission. As of its filing date, each Commission Document filed with
or furnished to the Commission prior to the Closing Date (including, without
limitation, the 2019 Form 10-K) complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and other
federal, state and local laws, rules and regulations applicable to it, and, as
of its filing date (or, if amended or superseded by a filing prior to the
Closing Date, on the date of such amended or superseded filing). Each
Registration Statement, on the date it is filed with the Commission, on the date
it is declared effective by the Commission, on each Fixed Purchase Date and on
each VWAP Purchase Date shall comply in all material respects with the
requirements of the Securities Act (including, without limitation, Rule 415
under the Securities Act) and shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, except that
this representation and warranty shall not apply to statements in or omissions
from such Registration Statement made in reliance upon and in conformity with
information relating to the Investor furnished to the Company in writing by or
on behalf of the Investor expressly for use therein. The Prospectus and each
Prospectus Supplement required to be filed pursuant to this Agreement or the
Registration Rights Agreement after the Closing Date, when taken together, on
its date, on each Fixed Purchase Exercise Date and on each Settlement Date,
shall comply in all material respects with the requirements of the Securities
Act (including, without limitation, Rule 424(b) under the Securities Act) and
shall not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except that this representation and warranty shall not apply to
statements in or omissions from the Prospectus or any Prospectus Supplement made
in reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. Each Commission Document (other than the Initial Registration
Statement or any New Registration Statement, or the Prospectus included therein
or any Prospectus Supplement thereto) to be filed with or furnished to the
Commission after the Closing Date and incorporated by reference in the Initial
Registration Statement or any New Registration Statement, or the Prospectus
included therein or any Prospectus Supplement thereto required to be filed
pursuant to this Agreement or the Registration Rights Agreement (including,
without limitation, the Current Report), when such document is filed with or
furnished to the Commission and, if applicable, when such document becomes
effective, as the case may be, shall comply in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and other
federal, state and local laws, rules and regulations applicable to it. The
Company has delivered or made available to the Investor via EDGAR or otherwise
true and complete copies of all comment letters and substantive correspondence
received by the Company from the Commission relating to the Commission Documents
filed with or furnished to the Commission as of the Closing Date, together with
all written responses of the Company thereto in the form such responses were
filed via EDGAR. There are no outstanding or unresolved comments or undertakings
in such comment letters received by 12 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree017.jpg]
the Company from the Commission. The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company under the Securities Act or the Exchange Act. (b) The financial
statements of the Company included or incorporated by reference in the
Commission Documents, together with the related notes and schedules, comply in
all material respects with the requirements of the Securities Act and the
Exchange Act and fairly present the financial condition of the Company and its
consolidated subsidiaries as of the dates indicated and the results of
operations and changes in cash flows for the periods therein specified in
conformity with generally accepted accounting principles in the United States
(“GAAP”) consistently applied throughout the periods involved; all non-GAAP
financial information included or incorporated by reference in the Commission
Documents complies with the requirements of Regulation G and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable; and, except
as disclosed in the Commission Documents, there are no material off-balance
sheet arrangements (as defined in Regulation S-K under the Act, Item
303(a)(4)(ii)) or any other relationships with unconsolidated entities or other
persons, that may have a material current or, to the Company’s Knowledge,
material future effect on the Company’s financial condition, results of
operations, liquidity, capital expenditures, capital resources or significant
components of revenue or expenses. No other financial statements or schedules
are required to be included in the Commission Documents. (c) The Company and
each of its Subsidiaries, on a consolidated basis, maintain a system of internal
accounting controls over financial reporting sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Commission Documents fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto; and
(v) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Commission Documents, since the end of
the Company’s most recent audited fiscal year, (i) the Company has no reason to
believe that there has been any material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (ii) there has
been no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. (d) The Company and its
Subsidiaries maintain a system of “disclosure controls and procedures” (as
defined in Rule 13a-15(e) of the Exchange Act) that complies with the
requirements of the Exchange Act and that has been designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure and such disclosure controls and
procedures 13 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree018.jpg]
are effective in all material respects to perform the functions for which they
were established. The Company and its subsidiaries have carried out evaluations
of the effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act. (e) To the Company’s Knowledge, BDO USA, LLP,
which has expressed its opinion with respect to the consolidated financial
statements and schedule as of December 31, 2019 and 2018, and for each of the
three years in the period ended December 31, 2019, and management’s assessment
of the effectiveness of internal control over financial reporting as of December
31, 2019, to be filed as a part of the Initial Registration Statement and
incorporated by reference in the Initial Registration Statement and the
Prospectus included therein, is (x) an independent public accounting firm within
the meaning of the Act and the Rules and Regulations, (y) a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of
2002 (the “Sarbanes- Oxley Act”)) and (z) not in violation of the auditor
independence requirements of the Sarbanes- Oxley Act. (f) The section entitled
“Critical Accounting Policies” to be included or incorporated by reference in
the Initial Registration Statement and any New Registration Statement (and any
post-effective amendment thereto) shall accurately describe in all material
respects (i) the accounting policies that the Company believes are the most
important in the portrayal of the Company’s financial condition and results of
operations and that require management’s most difficult, subjective or complex
judgments (“Critical Accounting Policies”); (ii) the judgments and uncertainties
affecting the application of Critical Accounting Policies; and (iii) the
likelihood that materially different amounts would be reported under different
conditions or using different assumptions, and an explanation thereof. (g) There
is no failure on the part of the Company or, to the Knowledge of the Company,
any of the Company’s directors or officers, in their capacities as such, to
comply in all material respects with any provision of the Sarbanes-Oxley Act and
the rules and regulations promulgated in connection therewith that are
applicable to the Company or its directors or officers in their capacities as
directors or officers of the Company. Section 5.7. Subsidiaries. As of the
filing date of the 2019 Form 10-K, the Company had no Significant Subsidiaries,
and as of such date and the Closing Date, Sidewinder Drilling LLC, a Delaware
limited liability company that is wholly owned by the Company, is the only
Subsidiary of the Company. Section 5.8. No Material Adverse Effect or Material
Adverse Change. Except as otherwise disclosed in any Commission Documents, since
the end of the Company’s most recent audited fiscal year: (i) the Company has
not experienced or suffered any Material Adverse Effect, and there exists no
current state of facts, condition or event which would have a Material Adverse
Effect; (ii) there has not occurred any material adverse change, or any
development that would reasonably be expected to result in a prospective
material adverse change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company from that set forth in the
Commission Documents, including, without limitation, as a result of the recent
outbreak of COVID-19, or as a result of any measures intended to contain the
outbreak of COVID- 19 imposed by any federal, state, local or foreign government
or government agency in any country or region in which the Company, or any of
its agents, consultants, advisors or vendors, has assets 14 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree019.jpg]
or properties or conducts business, including, without limitation, any
limitations, curtailments, suspensions or closures of businesses, business
offices or establishments, schools, properties and other public areas due to
quarantines, curfews, travel restrictions, workplace controls, “stay-at- home”
orders, social distancing requirements or guidelines or other public gathering
restrictions or limitations; (iii) neither the Company nor any of its
Subsidiaries has incurred any material liability or obligation, direct or
contingent, nor entered into any material transaction; (iv) the Company has not
purchased any of its outstanding capital stock, nor declared, paid or otherwise
made any dividend or distribution of any kind on its capital stock other than
ordinary and customary dividends; and (v) there has not been any material change
in the capital stock, short- term debt or long-term debt of the Company. Section
5.9. No Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries
has any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
that would be required to be disclosed on a balance sheet of the Company or any
Subsidiary (including the notes thereto) in conformity with GAAP and are not
disclosed in the Commission Documents, other than those incurred in the ordinary
course of the Company’s or its Subsidiaries respective businesses since December
31, 2019 and which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Section 5.10. No Undisclosed Events
or Circumstances. No event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, operations (including results thereof) or conditions
(financial or otherwise), which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company at or before the
Closing but which has not been so publicly announced or disclosed, except for
events or circumstances which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Section 5.11.
Indebtedness; Solvency. The Company’s Quarterly Report on Form 10-Q for its
fiscal quarter ended June 30, 2020 sets forth, as of June 30, 2020, all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments through such date.
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $500,000 (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements, indemnities and other contingent obligations in
respect of Indebtedness of others in excess of $500,000, whether or not the same
are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $500,000 due under
leases required to be capitalized in accordance with GAAP. There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to
Title 11 of the United States Code or any similar federal or state bankruptcy
law or law for the relief of debtors, nor does the Company have any Knowledge
that its creditors intend to initiate involuntary bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
Title 11 of the United States Code or any other federal or state 15
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree020.jpg]
bankruptcy law or any law for the relief of debtors. The Company is financially
solvent and is generally able to pay its debts as they become due. Section 5.12.
Title To Assets. The Company and each of its Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company, in each case free and clear of all liens, encumbrances and
defects except such as are described in the Commission Documents or such as do
not materially affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company and its
Subsidiaries; and any real property and buildings held under lease by the
Company and its Subsidiaries are held by it under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
in any material respect with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries, in each case except
as described in the Commission Documents. Section 5.13. Actions Pending. There
are no legal or governmental proceedings pending or, to the Knowledge of the
Company, threatened to which the Company or any of its Subsidiaries are a party
or to which any of the properties of the Company or any of its Subsidiaries is
subject (i) other than proceedings accurately described in all material respects
in the Commission Documents and proceedings that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
or on the power or ability of the Company to perform its obligations under this
Agreement and the Registration Rights Agreement or to consummate the
transactions contemplated by the Transaction Documents or (ii) that are required
to be described in the Commission Documents and are not so described; and there
are no statutes, regulations, contracts or other documents that are required to
be described in the Commission Documents or to be filed as exhibits to the
Commission Documents that are not described or filed as required. Section 5.14.
Compliance With Law; Compliance with Continued Listing Standards. The business
of the Company and the Subsidiaries has been and is presently being conducted in
compliance with all applicable federal, state, local and foreign governmental
laws, rules, regulations and ordinances, except as set forth in the Commission
Documents and except for such non-compliance which, individually or in the
aggregate, would not have a Material Adverse Effect. Neither the Company nor any
of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for any
such violations which could not, individually or in the aggregate, have a
Material Adverse Effect. The Company has not received any notice of any
continuing failure to maintain requirements for continued listing or quotation
of its Common Stock on an applicable Trading Market or in violation of any of
the rules, regulations or requirements of any applicable Trading Market, other
than as disclosed to the Investor (including any intended changes with respect
to another applicable Trading Market in connection with any failure to maintain
such requirements). Section 5.15. Certain Fees. Except as set forth on Schedule
5.15, no brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Investor shall have 16
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree021.jpg]
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section 5.15
incurred by the Company or its Subsidiaries that may be due or payable in
connection with the transactions contemplated by the Transaction Documents.
Section 5.16. Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or any of its agents,
advisors or counsel with any information that constitutes or could reasonably be
expected to constitute material, nonpublic information concerning the Company or
any of its Subsidiaries, other than the existence of the transactions
contemplated by the Transaction Documents. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
resales of Shares under the Registration Statement. All disclosure provided to
Investor regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated by the Transaction Documents (including, without
limitation, the representations and warranties of the Company contained in the
Transaction Documents to which it is a party (as modified by the Disclosure
Schedule)) furnished in writing by or on behalf of the Company or any of its
Subsidiaries for purposes of or in connection with the Transaction Documents
(other than forward-looking information and projections and information of a
general economic nature and general information about the Company’s industry),
taken together, is true and correct in all material respects on the date on
which such information is dated or certified, and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading at such time. Section 5.17. Operation
of Business. (a) The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, have a Material Adverse Effect; and neither
the Company nor any of its Subsidiaries have received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect, except as described in the Commission Documents. This
Section 5.17(a) does not relate to environmental matters, such items being the
subject of Section 5.18. (b) The Company and its subsidiaries own or possess, or
can acquire on reasonable terms, all material patents, patent rights, licenses,
inventions, copyrights, know how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them, except where the
failure to so own or possess would not, individually or in the aggregate, have a
Material Adverse Effect, and the Company has not received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect. 17 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree022.jpg]
Section 5.18. Environmental Compliance. The Company and each of its Subsidiaries
(i) is in compliance with any and all applicable federal, state and local laws
and regulations relating to the protection of human health and safety (to the
extent such health and safety relates to exposure to hazardous or toxic
substances or wastes, pollutants or contaminants), the environment or hazardous
or toxic substances or wastes, pollutants or contaminants (“Environmental
Laws”), (ii) has received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
as they are currently being conducted and (iii) is in compliance with all terms
and conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There are
no proceedings that are pending, or to the Company’s Knowledge, threatened,
against the Company or any of its Subsidiaries under Environmental Laws in which
a governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed. There are no costs or liabilities associated with Environmental Laws
with respect to the operations or properties of the Company or any of its
subsidiaries (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, or any related
constraints on operating activities and any potential liabilities to third
parties) that would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Section 5.19. Material Agreements Except as set
forth in the Commission Documents, neither the Company nor any Subsidiary of the
Company is a party to any written or oral contract, instrument, agreement
commitment, obligation, plan or arrangement, a copy of which would be required
to be filed with the Commission as an exhibit to an annual report on Form 10-K
(collectively, “Material Agreements”). Each of the Material Agreements described
in the Commission Documents conform in all material respects to the descriptions
thereof contained or incorporated by reference therein. Except as set forth in
the Commission Documents, the Company and each of its Subsidiaries have
performed in all material respects all the obligations then required to be
performed by them under the Material Agreements, have received no notice of
default or an event of default by the Company or any of its Subsidiaries
thereunder and are not aware of any basis for the assertion thereof, and neither
the Company or any of its Subsidiaries nor, to the Knowledge of the Company, any
other contracting party thereto are in default under any Material Agreement now
in effect, the result of which would have a Material Adverse Effect. Except as
set forth in the Commission Documents, each of the Material Agreements is in
full force and effect, and constitutes a legal, valid and binding obligation
enforceable in accordance with its terms against the Company and/or any of its
Subsidiaries and, to the Knowledge of the Company, each other contracting party
thereto, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application. Section 5.20. Transactions With Affiliates. Except as set forth in
the Commission Documents, there are no loans, leases, agreements, contracts,
royalty agreements, management contracts, service arrangements or other
continuing transactions exceeding $120,000 between (a) the Company or any
Subsidiary, on the one hand, and (b) any person or entity who would be 18
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree023.jpg]
covered by Item 404(a) of Regulation S-K, on the other hand. Except as disclosed
in the Commission Documents, there are no outstanding amounts payable to or
receivable from, or advances by the Company or any of its Subsidiaries to, and
neither the Company nor any of its Subsidiaries is otherwise a creditor of or
debtor to, any beneficial owner of more than 5% of the outstanding shares of
Common Stock, or any director, employee or affiliate of the Company or any of
its Subsidiaries, other than (i) reimbursement for reasonable expenses incurred
on behalf of the Company or any of its Subsidiaries or (ii) as part of the
normal and customary terms of such person’s employment or service as a director
with the Company or any of its Subsidiaries. Section 5.21. Employees; Labor
Laws. No material labor dispute with the employees of the Company exists, except
as described in the Commission Documents, or, to the Knowledge of the Company,
is imminent; and the Company is not aware of any existing, threatened or
imminent labor disturbance by the employees of any of its principal suppliers,
manufacturers or contractors that would reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary is in violation
of or has received notice of any violation with respect to any federal or state
law relating to discrimination in the hiring, promotion or pay of employees, nor
any applicable federal or state wage and hour laws, nor any state law precluding
the denial of credit due to the neighborhood in which a property is situated,
the violation of any of which could reasonably be expected to have a Material
Adverse Effect. Section 5.22. Use of Proceeds. The proceeds from the sale of the
Shares by the Company to Investor shall be used by the Company and its
Subsidiaries in the manner as will be set forth in the Prospectus included in
any Registration Statement (and any post-effective amendment thereto) and any
Prospectus Supplement thereto filed pursuant to the Registration Rights
Agreement. Section 5.23. Investment Company Act Status. The Company is not, and
as a result of the consummation of the transactions contemplated by the
Transaction Documents and the application of the proceeds from the sale of the
Shares as will be set forth in the Prospectus included in any Registration
Statement (and any post-effective amendment thereto) and any Prospectus
Supplement thereto filed pursuant to the Registration Rights Agreement the
Company will not be an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Section 5.24. ERISA. No liability to the
Pension Benefit Guaranty Corporation has been incurred with respect to any Plan
by the Company or any of its Subsidiaries which has had or would have a Material
Adverse Effect. No “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) or “accumulated funding deficiency” (as defined in
Section 302 of ERISA) or any of the events set forth in Section 4043(b) of ERISA
has occurred with respect to any Plan which has had or would have a Material
Adverse Effect, and the execution and delivery of this Agreement and the
issuance and sale of the Shares hereunder shall not result in any of the
foregoing events. Each Plan is in compliance in all material respects with
applicable law, including ERISA and the Code; the Company has not incurred and
does not expect to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any Plan; and each Plan for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualifications. As used in this Section 5.24, the term “Plan” shall mean an
“employee pension benefit plan” (as defined in 19 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree024.jpg]
Section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code. Section 5.25. Taxes. The Company and each of its Subsidiaries
has filed all federal, state, local and foreign tax returns required to be filed
through the date of this Agreement or have requested extensions thereof (except
where the failure to file would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect) and have paid all
taxes required to be paid thereon (except for cases in which the failure to file
or pay would not reasonably be expected to have a Material Adverse Effect, or,
except as currently being contested in good faith and for which reserves
required by GAAP have been created in the financial statements of the Company),
and no tax deficiency has been determined adversely to the Company or any of its
Subsidiaries which have had a Material Adverse Effect, nor does the Company have
any notice or Knowledge of any tax deficiency which could reasonably be expected
to be determined adversely to the Company or any of its Subsidiaries and which
would reasonably be expected to have a Material Adverse Effect. Section 5.26.
Insurance. The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged;
neither the Company nor any of its Subsidiaries have been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
Subsidiaries have any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as
described in the Commission Documents. Section 5.27. Exemption from
Registration. Subject to, and in reliance on, the representations, warranties
and covenants made herein by the Investor, the offer and sale of the Shares in
accordance with the terms and conditions of this Agreement is exempt from the
registration requirements of the Securities Act pursuant to Section 4(a)(2) and
Rule 506(b) of Regulation D; provided, however, that at the request of and with
the express agreements of the Investor (including, without limitation, the
representations, warranties and covenants of Investor set forth in Section 4.9
through 4.13), the Shares will be delivered to the Investor in book entry
through DTC and will not bear legends noting restrictions as to resale of such
securities under federal or state securities laws, nor will any such securities
be subject to stop transfer instructions. Section 5.28. No General Solicitation
or Advertising. Neither the Company, nor any of its Subsidiaries or Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Shares. Section 5.29. No Integrated
Offering. None of the Company, its Subsidiaries or any of their Affiliates, nor
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Shares under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Shares to require approval
20 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree025.jpg]
of stockholders of the Company under any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Trading Market. None of the Company, its Subsidiaries, their Affiliates nor
any Person acting on their behalf will take any action or steps referred to in
the preceding sentence that would require registration of the issuance of any of
the Shares under the Securities Act or cause the offering of any of the Shares
to be integrated with other offerings. Section 5.30. Dilutive Effect. The
Company is aware and acknowledges that issuance of the Shares could cause
dilution to existing stockholders and could significantly increase the
outstanding number of shares of Common Stock. The Company further acknowledges
that its obligation to issue Shares pursuant to the terms of a Fixed Purchase or
VWAP Purchase in accordance with this Agreement is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company. Section 5.31.
Manipulation of Price. Neither the Company nor any of its officers, directors or
Affiliates has, and, to the Knowledge of the Company, no Person acting on their
behalf has, (i) taken, directly or indirectly, any action designed or intended
to cause or to result in the stabilization or manipulation of the price of any
security of the Company, or which caused or resulted in, or which would in the
future reasonably be expected to cause or result in, the stabilization or
manipulation of the price of any security of the Company, in each case to
facilitate the sale or resale of any of the Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company. Neither the
Company nor any of its officers, directors or Affiliates will during the term of
this Agreement, and, to the Knowledge of the Company, no Person acting on their
behalf will during the term of this Agreement, take any of the actions referred
to in the immediately preceding sentence. Section 5.32. Securities Act. Except
as set forth in the Disclosure Schedule, the Company has complied and shall
comply with all applicable federal and state securities laws in connection with
the offer, issuance and sale of the Shares hereunder, including, without
limitation, the applicable requirements of the Securities Act. Each Registration
Statement, upon filing with the Commission and at the time it is declared
effective by the Commission, shall satisfy all of the requirements of the
Securities Act to register the resale of the Registrable Securities included
therein by the Investor in accordance with the Registration Rights Agreement on
a delayed or continuous basis under Rule 415 under the Securities Act at
then-prevailing market prices, and not fixed prices. The Company is not, and has
not previously been at any time, an issuer identified in, or subject to, Rule
144(i). Section 5.33. Listing and Maintenance Requirements; DTC Eligibility. As
of the date of this Agreement and the Closing Date, the Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its Knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the Commission is
contemplating terminating such registration. As of the date of this Agreement
and the Closing Date, the Company has not received notice from the Trading
Market or any Eligible Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in 21 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree026.jpg]
compliance with the listing or maintenance requirements of such Trading Market
or Eligible Market, as applicable. As of the Closing Date, the Company is in
compliance with all such listing and maintenance requirements. The Common Stock
is eligible for participation in the DTC book entry system and has shares on
deposit at DTC for transferred electronically to third parties via DTC through
its Deposit/Withdrawal at Custodian (“DWAC”) delivery system. The Company has
not received notice from DTC to the effect that a suspension of, or restriction
on, accepting additional deposits of the Common Stock, electronic trading or
book-entry services by DTC with respect to the Common Stock is being imposed or
is contemplated. Section 5.34. Application of Takeover Protections. The Company
and its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter or the laws of its state of
incorporation that is or could become applicable to the Investor as a result of
the Investor and the Company fulfilling their respective obligations or
exercising their respective rights under the Transaction Documents (as
applicable), including, without limitation, as a result of the Company’s
issuance of the Shares and the Investor’s ownership of the Shares. Section 5.35.
No Unlawful Payments. Neither the Company nor any of its Subsidiaries nor any
director or officer, nor, to the Knowledge of the Company, any employee, agent,
representative or Affiliate of the Company, has taken within the past five years
any action in furtherance of an offer, payment, promise to pay, or authorization
or approval of the payment or giving of money, property, gifts or anything else
of value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage (to the extent acting on behalf of or providing
services to the Company); and the Company and its Subsidiaries have conducted
their businesses within the past five years in compliance with the U.S. Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”), any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed December 17,
1997, the U.K. Bribery Act 2010 and other applicable anti-corruption, anti-money
laundering and anti-bribery laws, and have instituted and maintain policies and
procedures designed to promote and achieve compliance with such laws and with
the representation and warranty contained herein. Section 5.36. Money Laundering
Laws. The operations of the Company are and have been conducted at all times
within the past five years in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, and the applicable
anti-money laundering statutes, including but not limited to, applicable
federal, state, international, foreign or other laws, regulations or government
guidance regarding anti-money laundering, including, without limitation, Title
18 US. Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act, and
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of 22 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree027.jpg]
any of the foregoing, or any orders or licenses issued thereunder, of
jurisdictions where the Company conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
with respect to the Money Laundering Laws is pending or, to the best knowledge
of the Company, threatened. Section 5.37. OFAC. Neither the Company nor any of
its Subsidiaries, nor any director, officer, or employee thereof, nor, to the
Company’s Knowledge, any agent, affiliate or representative of the Company, is a
Person that is, or is owned or controlled by a Person that is (i) the subject of
any sanctions administered or enforced by the U.S. Department of Treasury’s
Office of Foreign Assets Control, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor (ii) located, organized or resident in a
country or territory that is the subject of Sanctions (including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria). Neither the
Company nor any of its Subsidiaries will, directly or indirectly, use the
proceeds from the sale of Shares under this Agreement, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person (a) to fund or facilitate any activities or business of or with
any Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions, or (b) in any other manner that will
result in a violation of Sanctions by any Person (including any Person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). For the past five years, neither the Company nor any of its
Subsidiaries have knowingly engaged in, or are now knowingly engaged in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.
Section 5.38. U.S. Real Property Holding Corporation. Neither the Company nor
any of its Subsidiaries is, or has ever been, and so long as any of the Shares
are held by the Investor, shall become a U.S. real property holding corporation
within the meaning of Section 897 of the Code. Section 5.39. Bank Holding
Company Act. Neither the Company nor any of its Subsidiaries or affiliates is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Subsidiaries or affiliates owns or
controls, directly or indirectly, five percent (5%) or more of the outstanding
shares of any class of voting securities or twenty-five percent or more of the
total equity of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve. Section 5.40. Information Technology;
Compliance With Data Privacy Laws. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Company
and its Subsidiaries’ information technology equipment, computers, systems,
networks, hardware, software, websites, and databases (collectively, “IT
Systems”) are adequate for, and operate and perform as reasonably required to
operate the business of the Company and its Subsidiaries as currently conducted,
free and clear of all material bugs, errors, defects, Trojan 23 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree028.jpg]
horses, time bombs, malware and other malicious code. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Company and its Subsidiaries have implemented and maintained
commercially reasonable physical, technical and administrative controls,
policies, procedures, and safeguards designed to protect their material
confidential information and the integrity, continuous operation, and security
of all IT Systems and Personal Data used in connection with their businesses.
“Personal Data” means any information about an individual person that would
enable the Company, either alone or in combination with other information, to
identify a natural person. Within the past five years, neither the Company nor
its Subsidiaries have experienced a material information security incident
except for those that have been remedied without causing a Material Adverse
Effect or a legal obligation to notify any other Person. The Company and its
Subsidiaries are in material compliance with all applicable state and federal
data privacy and security laws of jurisdictions where the Company and its
Subsidiaries conduct business. Section 5.41. No Disqualification Events. None of
the Company, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company participating in the offering
contemplated hereby, any beneficial owner of 20% or more of the Company's
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) under the Securities Act. The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. Section 5.42. Accuracy of Certain Summaries and
Statements. The statements to be set forth or incorporated by reference, as
applicable, in each Registration Statement (and each post- effective amendment
thereto) and the Prospectus included therein under the captions “Description of
Capital Stock,” and in the 2019 Form 10-K under the caption “Certain
Relationships and Related Transactions, and Director Independence”, insofar as
they purport to summarize the provisions of the laws and documents referred to
therein, are accurate summaries in all material respects. Section 5.43.
Acknowledgement Regarding Investor’s Acquisition of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s- length purchaser with respect to this Agreement and the transactions
contemplated by the Transaction Documents. The Company further acknowledges that
the Investor is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated by the Transaction Documents, and any advice given by the Investor
or any of its representatives or agents in connection therewith is merely
incidental to the Investor’s acquisition of the Shares. The Company further
represents to the Investor that the Company’s decision to enter into the
Transaction Documents to which it is a party has been based solely on the
independent evaluation of the transactions contemplated thereby by the Company
and its representatives. The Company acknowledges and agrees that the Investor
has not made and does not make any representations or warranties with respect to
the transactions contemplated by the Transaction Documents other than those
specifically set forth in Article IV. 24 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree029.jpg]
ARTICLE VI ADDITIONAL COVENANTS The Company covenants with the Investor, and the
Investor covenants with the Company, as follows, which covenants of one party
are for the benefit of the other party, during the Investment Period (and with
respect to the Company, for the period following the termination of this
Agreement specified in Section 8.3 pursuant to and in accordance with Section
8.3): Section 6.1. Securities Compliance. The Company shall notify the
Commission and the Trading Market, if and as applicable, in accordance with
their respective rules and regulations, of the transactions contemplated by the
Transaction Documents, and shall take all necessary action, undertake all
proceedings and obtain all registrations, permits, consents and approvals for
the legal and valid issuance of the Shares to the Investor in accordance with
the terms of the Transaction Documents, as applicable. Section 6.2. Reservation
of Common Stock. The Company has available and the Company shall reserve and
keep available at all times, free of preemptive and other similar rights of
stockholders, the requisite aggregate number of authorized but unissued shares
of Common Stock to enable the Company to timely effect the issuance, sale and
delivery of all Shares pursuant to this Agreement. Without limiting the
generality of the foregoing, as of the date of this Agreement the Company has
reserved, and as of the Commencement Date shall have continued to reserve, out
of its authorized and unissued Common Stock, 1,500,000 shares of Common Stock
solely for the purpose of effecting Fixed Purchases and VWAP Purchases under
this Agreement. The number of shares of Common Stock so reserved for the purpose
of effecting Fixed Purchases and VWAP Purchases under this Agreement may be
increased from time to time by the Company from and after the Commencement Date,
and such number of reserved shares may be reduced from and after the
Commencement Date only by the number of Shares actually issued, sold and
delivered to the Investor pursuant to any Fixed Purchase and VWAP Purchase
effected from and after the Commencement Date pursuant to this Agreement.
Section 6.3. Registration and Listing. The Company shall use its commercially
reasonable efforts to cause the Common Stock to continue to be registered as a
class of securities under Sections 12(b) or 12(g) of the Exchange Act, and to
comply with its reporting and filing obligations under the Exchange Act, and
shall not take any action or file any document (whether or not permitted by the
Securities Act or the Exchange Act) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act, except as permitted herein. The Company shall use its
commercially reasonable efforts to continue the listing and trading of its
Common Stock and the listing of the Shares purchased by the Investor hereunder
on the Trading Market and to comply with the Company’s reporting, filing and
other obligations under the b rules and regulations of the Trading Market. The
Company shall not take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on the Trading Market. If the
Company receives any final and non-appealable notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain, the Company shall promptly (and in any case within 24 hours)
notify the Investor of such fact in writing and shall use its commercially
reasonable efforts to cause the Common Stock to be listed or quoted on another
Eligible Market. 25 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree030.jpg]
Section 6.4. Compliance with Laws. (i) During the Investment Period, the Company
(a) shall comply, and cause each Subsidiary to comply, with all laws, rules,
regulations and orders applicable to the business and operations of the Company
and its Subsidiaries, except as would not have a Material Adverse Effect and (b)
with applicable provisions of the Securities Act and the Exchange Act, including
Regulation M thereunder, applicable state securities or “Blue Sky” laws, and
applicable listing rules of the Trading Market or Eligible Market, except as
would not, individually or in the aggregate, prohibit or otherwise interfere
with the ability of the Company to enter into and perform its obligations under
this Agreement in any material respect or for Investor to conduct resales of
Shares under the Registration Statement in any material respect. Without
limiting the foregoing, neither the Company, nor any of its Subsidiaries, nor to
the Knowledge of the Company, any of their respective directors, officers,
agents, employees or any other Persons acting on their behalf shall, in
connection with the operation of the Company’s and its Subsidiaries’ respective
businesses, (1) use any corporate funds for unlawful contributions, payments,
gifts or entertainment or to make any unlawful expenditures relating to
political activity to government officials, candidates or members of political
parties or organizations, (2) pay, accept or receive any unlawful contributions,
payments, expenditures or gifts, or (3) violate or operate in noncompliance with
any export restrictions, anti-boycott regulations, embargo regulations or other
applicable domestic or foreign laws and regulations, including, without
limitation, the FCPA and the Money Laundering Laws. (ii) The Investor shall
comply with all laws, rules, regulations and orders applicable to the
performance by it of its obligations under this Agreement and its investment in
the Shares, except as would not, individually or in the aggregate, prohibit or
otherwise interfere with the ability of the Investor to enter into and perform
its obligations under this Agreement in any material respect. Without limiting
the foregoing, the Investor shall comply with all applicable provisions of the
Securities Act and the Exchange Act, including Regulation M thereunder, and all
applicable state securities or “Blue Sky” laws. Section 6.5. Keeping of Records
and Books of Account; Due Diligence. (i) During the Investment Period, (a) the
Company shall keep and cause each Subsidiary to keep adequate records and books
of account, in which complete entries shall be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made; and (b) the Company
shall maintain a system of internal accounting controls that (x) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company; (y) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (z) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements
(it being acknowledged and agreed that the identification by the Company and/or
its independent registered 26 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree031.jpg]
public accounting firm of any “significant deficiencies” or “material
weaknesses” (each as defined by the Public Company Accounting Oversight Board)
in the Company’s internal controls over its financial reporting shall not, in
and of itself, constitute a breach of this Section 6.5(i)). (ii) Subject to the
requirements of Section 6.12, from time to time from and after the Closing Date,
the Company shall make available for inspection and review by the Investor
during normal business hours and after reasonable notice, customary
documentation reasonably requested by the Investor and/or its appointed counsel
or advisors to conduct due diligence; provided, however, that after the Closing
Date, the Investor’s continued due diligence shall not be a condition precedent
to the Company’s right to deliver to the Investor any Fixed Purchase Notice or
any VWAP Purchase Notice or the settlement thereof. Section 6.6. No Frustration;
No Variable Rate Transactions. (i) No Frustration. The Company shall not enter
into, announce or recommend to its stockholders any agreement, plan, arrangement
or transaction in or of which the terms thereof would restrict, materially
delay, conflict with or impair the ability or right of the Company to perform
its obligations under the Transaction Documents to which it is a party,
including, without limitation, the obligation of the Company to deliver (i) the
Shares to the Investor in respect of a Fixed Purchase on the Trading Day
immediately following the applicable Fixed Purchase Date, and (ii) the Shares to
the Investor in respect of a VWAP Purchase not later than the Trading Day
immediately following the applicable VWAP Purchase Date. For the avoidance of
doubt, nothing in this Section 6.6(i) shall in any way limit the Company’s right
to terminate this Agreement in accordance with Section 8.2 (subject in all cases
to Section 8.3). (ii) No Variable Rate Transactions. The Company shall not
effect or enter into an agreement to effect any issuance by the Company or any
of its Subsidiaries of Common Stock or Common Stock Equivalents (or a
combination of units thereof) involving a Variable Rate Transaction, other than
in connection with an Exempt Issuance. The Investor shall be entitled to seek
injunctive relief against the Company and its Subsidiaries to preclude any such
issuance, which remedy shall be in addition to any right to collect damages,
without the necessity of showing economic loss and without any bond or other
security being required. Section 6.7. Corporate Existence. The Company shall
take all steps necessary to preserve and continue the corporate existence of the
Company; provided, however, that, except as provided in Section 6.8, nothing in
this Agreement shall be deemed to prohibit the Company from engaging in any
Fundamental Transaction with another Person. For the avoidance of doubt, nothing
in this Section 6.7 shall in any way limit the Company’s right to terminate this
Agreement in accordance with Section 8.2 (subject in all cases to Section 8.3).
Section 6.8. Fundamental Transaction. If a Fixed Purchase Notice or a VWAP
Purchase Notice has been delivered to the Investor and the transactions
contemplated therein have not yet been fully settled in accordance with the
terms and conditions of this Agreement, the Company shall not effect any
Fundamental Transaction until the expiration of five (5) Trading Days following
the date of full settlement thereof and the issuance to the Investor of all of
the Shares issuable pursuant to the Fixed Purchase or VWAP Purchase to which
such Fixed Purchase Notice or VWAP Purchase Notice, respectively, relates. 27
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree032.jpg]
Section 6.9. Selling Restrictions. (i) Except as expressly set forth below, the
Investor covenants that from and after the Closing Date through and including
the Trading Day next following the expiration or termination of this Agreement
(the “Restricted Period”), neither the Investor nor any of its Affiliates nor
any entity managed or controlled by the Investor (collectively, the “Restricted
Persons” and each of the foregoing is referred to herein as a “Restricted
Person”) shall, directly or indirectly, (x) engage in any Short Sales involving
the Company’s securities or (y) grant any option to purchase, or acquire any
right to dispose of or otherwise dispose for value of, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for any
shares of Common Stock, or enter into any swap, hedge or other similar agreement
that transfers, in whole or in part, the economic risk of ownership of the
Common Stock. Notwithstanding the foregoing, it is expressly understood and
agreed that nothing contained herein shall (without implication that the
contrary would otherwise be true) prohibit any Restricted Person during the
Restricted Period from: (1) selling “long” (as defined under Rule 200
promulgated under Regulation SHO) the Shares; or (2) selling a number of shares
of Common Stock equal to the number of Shares that such Restricted Person is or
may be obligated to purchase under a pending Fixed Purchase Notice or a pending
VWAP Purchase Notice but has not yet taken possession of so long as such
Restricted Person (or the Broker-Dealer, as applicable) delivers the Shares
purchased pursuant to such Fixed Purchase Notice or such VWAP Purchase Notice
(as applicable) to the purchaser thereof or the applicable Broker-Dealer. (ii)
In addition to the foregoing, in connection with any sale of Shares (including
any sale permitted by paragraph (i) above), the Investor shall comply in all
respects with all applicable laws, rules, regulations and orders, including,
without limitation, the requirements of the Securities Act and the Exchange Act.
Section 6.10. Effective Registration Statement. During the Investment Period,
the Company shall use its commercially reasonable efforts to maintain the
continuous effectiveness of the Initial Registration Statement and each New
Registration Statement filed with the Commission under the Securities Act for
the applicable Registration Period pursuant to and in accordance with the
Registration Rights Agreement. Section 6.11. Blue Sky. The Company shall take
such action, if any, as is necessary by the Company in order to obtain an
exemption for or to qualify the Shares for sale by the Company to the Investor
pursuant to the Transaction Documents, and at the request of the Investor, the
subsequent resale of Registrable Securities by the Investor, in each case, under
applicable state securities or “Blue Sky” laws and shall provide evidence of any
such action so taken to the Investor from time to time following the Closing
Date; provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 6.11, (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
Section 6.12. Non-Public Information. Neither the Company or any of its
Subsidiaries, nor any of their respective directors, officers, employees or
agents shall disclose any material non- public information about the Company to
the Investor, unless a simultaneous public announcement 28 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree033.jpg]
thereof is made by the Company in the manner contemplated by Regulation FD. In
the event of a breach of the foregoing covenant by the Company or any of its
Subsidiaries, or any of their respective directors, officers, employees and
agents (as determined in the reasonable good faith judgment of the Investor),
(i) the Investor shall promptly provide written notice of such breach to the
Company and (ii) after such notice has been provided to the Company and,
provided that the Company shall have failed to publicly disclose such material,
non-public information within 24 hours following demand therefor by the
Investor, in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company, any of its Subsidiaries, or any of their respective directors,
officers, employees or agents. The Investor shall not have any liability to the
Company, any of its Subsidiaries, or any of their respective directors,
officers, employees, stockholders or agents, for any such disclosure. Section
6.13. Broker/Dealer. The Investor shall use one or more broker-dealers to
effectuate all sales, if any, of the Shares that it may purchase or otherwise
acquire from the Company pursuant to the Transaction Documents, as applicable,
which (or whom) shall be unaffiliated with the Investor and not then currently
engaged or used by the Company, and a DTC participant (collectively, the
“Broker-Dealer”). The Investor shall, from time to time, provide the Company and
its transfer agent with all information regarding the Broker-Dealer reasonably
requested by the Company. The Investor shall be solely responsible for all fees
and commissions of the Broker-Dealer, which shall not exceed customary brokerage
fees and commissions and shall be responsible for designating only a DTC
participant eligible to receive DWAC Shares. Section 6.14. Disclosure Schedule.
(i) The Company may, from time to time, update the Disclosure Schedule as may be
required to satisfy the conditions set forth in Section 7.2(i) and Section
7.3(i) (to the extent such condition set forth in Section 7.3(i) relates to the
condition in Section 7.2(i) as of a specific Fixed Purchase Date and VWAP
Purchase Date). For purposes of this Section 6.14, any disclosure made in a
schedule to the Compliance Certificate shall be deemed to be an update of the
Disclosure Schedule. Notwithstanding anything in this Agreement to the contrary,
no update to the Disclosure Schedule pursuant to this Section 6.14 shall cure
any breach of a representation or warranty of the Company contained in this
Agreement and made prior to the update and shall not affect any of the
Investor’s rights or remedies with respect thereto. (ii) Notwithstanding
anything to the contrary contained in the Disclosure Schedule or in this
Agreement, the information and disclosure contained in any Schedule of the
Disclosure Schedule shall be deemed to be disclosed and incorporated by
reference in any other Schedule of the Disclosure Schedule as though fully set
forth in such Schedule for which applicability of such information and
disclosure is readily apparent on its face. The fact that any item of
information is disclosed in the Disclosure Schedule shall not be construed to
mean that such information is required to be disclosed by this Agreement. Except
as expressly set forth in this Agreement, such information and the thresholds
(whether based on quantity, qualitative characterization, dollar amounts or
otherwise) set forth herein shall not be used as a basis for interpreting the
terms “material” or “Material Adverse Effect” or other similar terms in this
Agreement. 29 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree034.jpg]
Section 6.15. Delivery of Bring Down Opinions and Compliance Certificates Upon
Occurrence of Certain Events. Within three (3) Trading Days immediately
following (i) the end of each PEA Period, if the Company is required under the
Securities Act to file with the Commission (A) a post-effective amendment to the
Initial Registration Statement required to be filed by the Company with the
Commission pursuant to Section 2(a) of the Registration Rights Agreement, (B) a
New Registration Statement required to be filed by the Company with the
Commission pursuant to Section 2(c) of the Registration Rights Agreement, or (C)
a post-effective amendment to a New Registration Statement required to be filed
by the Company with the Commission pursuant to Section 2(c) of the Registration
Rights Agreement, in each case with respect to a fiscal year ending after the
Commencement Date, to register the resale of Shares by the Investor under the
Securities Act pursuant to this Agreement and the Registration Rights Agreement,
and (ii) the date the Company files with the Commission (A) a Prospectus
Supplement to the Prospectus contained in the Initial Registration Statement or
any New Registration Statement under the Securities Act, (B) an annual report on
Form 10-K under the Exchange Act with respect to a fiscal year ending after the
Commencement Date, (C) an amendment on Form 10-K/A to an annual report on Form
10-K under the Exchange Act with respect to a fiscal year ending after the
Commencement Date, which contains amended material financial information (or a
restatement of material financial information) or an amendment to other material
information contained in a previously filed Form 10-K, and (D) a Commission
Document under the Exchange Act (other than those referred to in clauses (ii)(A)
and (ii)(B) of this Section 6.15), which contains amended material financial
information (or a restatement of material financial information) or an amendment
to other material information contained or incorporated by reference in the
Initial Registration Statement, any New Registration Statement, or the
Prospectus or any Prospectus Supplement contained in the Initial Registration
Statement or any New Registration Statement (it being hereby acknowledged and
agreed that the filing by the Company with the Commission of a quarterly report
on Form 10-Q that includes only updated financial information as of the end of
the Company’s most recent fiscal quarter shall not, in and of itself, constitute
an “amendment” or “restatement” for purposes of clause (ii) of this Section
6.15), in each case of this clause (ii) if the Company is not also then required
under the Securities Act to file a post-effective amendment to the Initial
Registration Statement, any New Registration Statement or a post-effective
amendment to any New Registration Statement, in each case with respect to a
fiscal year ending after the Commencement Date, to register the resale of Shares
by the Investor under the Securities Act pursuant to this Agreement and the
Registration Rights Agreement, and in any case of this clause (ii), not more
than once per calendar quarter, the Company shall (I) deliver to the Investor a
Compliance Certificate, dated such date, and (II) cause to be furnished to the
Investor an opinion “bring down” from outside counsel to the Company
substantially in the form mutually agreed to by the Company and the Investor
prior to the date of this Agreement, modified, as necessary, to relate to such
Registration Statement or post-effective amendment, or the Prospectus contained
therein as then amended or supplemented by such Prospectus Supplement, as
applicable (each such opinion, a “Bring Down Opinion”). ARTICLE VII CONDITIONS
TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES Section 7.1.
Conditions Precedent to Closing. The Closing is subject to the satisfaction of
each of the conditions set forth in this Section 7.1 on the Closing Date. 30
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree035.jpg]
(i) Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor contained in this Agreement (a)
that are not qualified by “materiality” shall be true and correct in all
material respects as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” shall
be true and correct as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.
(ii) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement (a)
that are not qualified by “materiality” or “Material Adverse Effect” shall be
true and correct in all material respects as of the Closing Date, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” or “Material Adverse Effect” shall be true and correct as of the
Closing Date, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date. (iii) Payment of Document Preparation Fee,
Investor Expense Reimbursement and Commitment Fee. On or prior to the Closing
Date, the Company shall have paid by wire transfer of immediately available
funds (a) to an account designated by the Investor’s counsel on or prior to the
date hereof, the Document Preparation Fee in accordance with Section 10.1(i),
(b) to an account designated by the Investor on or prior to the date hereof, the
Investor Expense Reimbursement in accordance with Section 10.1(i), and (c) to an
account designated by the Investor on or prior to the date hereof, the
Commitment Fee in accordance with Section 10.1(ii), in each case, all of which
Document Preparation Fee, Investor Expense Reimbursement and Commitment Fee
shall be fully earned and non-refundable as of the Closing Date, regardless of
whether any Fixed Purchases or VWAP Purchases are made or settled hereunder or
any subsequent termination of this Agreement. (iv) Closing Deliverables. At the
Closing, counterpart signature pages of this Agreement and the Registration
Rights Agreement executed by each of the parties hereto shall be delivered as
provided in Section 2.2. Simultaneously with the execution and delivery of this
Agreement and the Registration Rights Agreement, the Investor’s counsel shall
have received (a) the opinions of outside counsel to the Company, dated the
Closing Date, in the forms mutually agreed to by the Company and the Investor
prior to the date of this Agreement, and (b) the closing certificate from the
Company, dated the Closing Date, in the form of Exhibit B hereto. Section 7.2.
Conditions Precedent to Commencement. The right of the Company to commence
delivering Fixed Purchase Notices and VWAP Purchase Notices under this
Agreement, and the obligation of the Investor to accept Fixed Purchase Notices
and VWAP Purchase Notices delivered to the Investor by the Company under this
Agreement, are subject to the initial satisfaction, at Commencement, of each of
the conditions set forth in this Section 7.2. (i) Accuracy of the Company’s
Representations and Warranties. The representations and warranties of the
Company contained in this Agreement (a) that are not 31 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree036.jpg]
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects as of the Commencement Date with the same force and effect as
if made on such date, except to the extent such representations and warranties
are as of another date, in which case, such representations and warranties shall
be true and correct in all material respects as of such other date and (b) that
are qualified by “materiality” or “Material Adverse Effect” shall have been true
and correct when made and shall be true and correct as of the Commencement Date
with the same force and effect as if made on such date, except to the extent
such representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.
(ii) Performance of the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to the
Commencement. The Company shall deliver to the Investor on the Commencement Date
the compliance certificate substantially in the form attached hereto as Exhibit
C (the “Compliance Certificate”). (iii) Initial Registration Statement
Effective. The Initial Registration Statement covering the resale by the
Investor of the Registrable Securities included therein required to be filed by
the Company with the Commission pursuant to Section 2(a) of the Registration
Rights Agreement shall have been declared effective under the Securities Act by
the Commission, and the Investor shall be permitted to utilize the Prospectus
therein to resell all of the Registrable Securities included in such Prospectus.
(iv) No Material Notices. None of the following events shall have occurred and
be continuing: (a) receipt of any request by the Commission or any other federal
or state governmental authority for any additional information relating to the
Initial Registration Statement, the Prospectus contained therein or any
Prospectus Supplement thereto, or for any amendment of or supplement to the
Initial Registration Statement, the Prospectus contained therein or any
Prospectus Supplement thereto; (b) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Initial Registration Statement or prohibiting or suspending
the use of the Prospectus contained therein or any Prospectus Supplement
thereto, or of the suspension of qualification or exemption from qualification
of the Shares for offering or sale in any jurisdiction, or the initiation or
contemplated initiation of any proceeding for such purpose; or (c) the
occurrence of any event or the existence of any condition or state of facts,
which makes any statement of a material fact made in the Initial Registration
Statement, the Prospectus contained therein or any Prospectus Supplement thereto
untrue or which requires the making of any additions to or changes to the
statements then made in the Initial Registration Statement, the Prospectus
contained therein or any Prospectus Supplement thereto in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Initial
Registration Statement or a supplement to the Prospectus contained therein or
any Prospectus Supplement thereto to comply with the Securities Act or any other
law. The Company shall have no Knowledge of any event that could reasonably be
expected to have the effect of causing the suspension of the effectiveness of
the Initial 32 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree037.jpg]
Registration Statement or the prohibition or suspension of the use of the
Prospectus contained therein or any Prospectus Supplement thereto in connection
with the resale of the Registrable Securities by the Investor. (v) Other
Commission Filings. The Current Report and the Form D shall have been filed with
the Commission as required pursuant to Section 2.3. The final Prospectus
included in the Initial Registration Statement shall have been filed with the
Commission prior to Commencement in accordance with Section 2.3 and the
Registration Rights Agreement. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the Commission pursuant to the reporting requirements of the
Exchange Act, including all material required to have been filed pursuant to
Section 13(a) or 15(d) of the Exchange Act, prior to Commencement shall have
been filed with the Commission. (vi) No Suspension of Trading in or Notice of
Delisting of Common Stock. Trading in the Common Stock shall not have been
suspended by the Commission, the Trading Market or the FINRA (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Commencement Date), the Company
shall not have received any final and non-appealable notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain (unless, prior to such date certain, the Common Stock is listed or
quoted on any other Eligible Market), nor shall there have been imposed any
suspension of, or restriction on, accepting additional deposits of the Common
Stock, electronic trading or book-entry services by DTC with respect to the
Common Stock that is continuing, the Company shall not have received any notice
from DTC to the effect that a suspension of, or restriction on, accepting
additional deposits of the Common Stock, electronic trading or book-entry
services by DTC with respect to the Common Stock is being imposed or is
contemplated (unless, prior to such suspension or restriction, DTC shall have
notified the Company in writing that DTC has determined not to impose any such
suspension or restriction). (vii) Compliance with Laws. The Company shall have
complied with all applicable federal, state and local governmental laws, rules,
regulations and ordinances in connection with the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, the Company shall have obtained all
permits and qualifications required by any applicable state securities or “Blue
Sky” laws for the offer and sale of the Shares by the Company to the Investor
and the subsequent resale of the Registrable Securities by the Investor (or
shall have the availability of exemptions therefrom). (viii) No Injunction. No
statute, regulation, order, decree, writ, ruling or injunction shall have been
enacted, entered, promulgated, threatened or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents. (ix) No Proceedings or
Litigation. No action, suit or proceeding before any arbitrator or any court or
governmental authority shall have been commenced, and no inquiry or
investigation by any governmental authority shall have been commenced, against
the Company or 33 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree038.jpg]
any Subsidiary, or any of the officers, directors or affiliates of the Company
or any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by the Transaction Documents, or seeking material damages in
connection with such transactions. (x) Listing of Shares. All of the Shares that
have been and may be issued pursuant to this Agreement shall have been approved
for listing or quotation on the Trading Market as of the Commencement Date,
subject only to notice of issuance. (xi) No Material Adverse Effect. No
condition, occurrence, state of facts or event constituting a Material Adverse
Effect shall have occurred and be continuing. (xii) No Bankruptcy Proceedings.
No Person shall have commenced a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law. The Company shall not have, pursuant
to or within the meaning of any Bankruptcy Law, (a) commenced a voluntary case,
(b) consented to the entry of an order for relief against it in an involuntary
case, (c) consented to the appointment of a Custodian of the Company or for all
or substantially all of its property, or (d) made a general assignment for the
benefit of its creditors. A court of competent jurisdiction shall not have
entered an order or decree under any Bankruptcy Law that (I) is for relief
against the Company in an involuntary case, (II) appoints a Custodian of the
Company or for all or substantially all of its property, or (III) orders the
liquidation of the Company or any of its Significant Subsidiaries. (xiii)
Delivery of Commencement Irrevocable Transfer Agent Instructions and Notice of
Effectiveness. The Commencement Irrevocable Transfer Agent Instructions shall
have been executed by the Company and delivered to acknowledged in writing by
the Company’s transfer agent, and the Notice of Effectiveness relating to the
Initial Registration Statement shall have been executed by the Company’s outside
counsel and delivered to the Company’s transfer agent, in each case directing
the Company’s transfer agent to issue to the Investor or its designated
Broker-Dealer all of the Registrable Securities included in the Initial
Registration Statement as DWAC Shares in accordance with this Agreement and the
Registration Rights Agreement. (xiv) Reservation of Shares. As of the
Commencement Date, the Company shall have reserved out of its authorized and
unissued Common Stock, 1,500,000 shares of Common Stock solely for the purpose
of effecting Fixed Purchases and VWAP Purchases under this Agreement. (xv)
Opinions and Bring-Down Opinions of Company Counsel. On the Commencement Date,
the Investor shall have received the opinions, bring-down opinions and negative
assurances from outside counsel to the Company, dated the Commencement Date, in
the forms mutually agreed to by the Company and the Investor prior to the date
of this Agreement. Section 7.3. Conditions Precedent to Fixed Purchases and VWAP
Purchases after Commencement Date. The right of the Company to deliver Fixed
Purchase Notices and VWAP Purchase Notices under this Agreement after the
Commencement Date, and the obligation of the Investor to accept Fixed Purchase
Notices and VWAP Purchase Notices under this Agreement after the Commencement
Date, are subject to the satisfaction of each of the conditions set forth in 34
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree039.jpg]
this Section 7.3 at each Fixed Purchase Date and each VWAP Purchase Date after
the Commencement Date. (i) Satisfaction of Certain Prior Conditions. Each of the
conditions set forth in subsections (i), (ii), and (vii) through (xiii) set
forth in Section 7.2 shall be satisfied on each Fixed Purchase Date and each
VWAP Purchase Date after the Commencement Date (with the terms “Commencement”
and “Commencement Date” in the conditions set forth in subsections (i) and (ii)
of Section 7.2 replaced with “applicable Fixed Purchase Date and applicable VWAP
Purchase Date (as applicable)”); provided, however, that the Company shall not
be required to deliver the Compliance Certificate after the Commencement Date,
except as provided in Section 6.15 and Section 7.3(v). (ii) Initial Registration
Statement Effective. The Initial Registration Statement covering the resale by
the Investor of the Registrable Securities included therein filed by the Company
with the Commission pursuant to Section 2(a) of the Registration Rights
Agreement, and any post-effective amendment thereto required to be filed by the
Company with the Commission after the Commencement Date and prior to the
applicable Fixed Purchase Date and the applicable VWAP Purchase Date (as
applicable) pursuant to the Registration Rights Agreement, in each case shall
have been declared effective under the Securities Act by the Commission and
shall remain effective for the applicable Registration Period (as defined in the
Registration Rights Agreement), and the Investor shall be permitted to utilize
the Prospectus therein, and any Prospectus Supplement thereto, to resell (a) all
of the Shares included in the Initial Registration Statement, and any
post-effective amendment thereto, that have been issued and sold to the Investor
hereunder pursuant to all Fixed Purchase Notices and all VWAP Purchase Notices
(as applicable) delivered by the Company to the Investor prior to such
applicable Fixed Purchase Date and such applicable VWAP Purchase Date (as
applicable), respectively, and (b) all of the Shares included in the Initial
Registration Statement, and any post-effective amendment thereto, that are
issuable pursuant to the applicable Fixed Purchase Notice and the applicable
VWAP Purchase Notice (as applicable) delivered by the Company to the Investor
with respect to a Fixed Purchase and a VWAP Purchase (as applicable),
respectively, to be effected hereunder on such applicable Fixed Purchase Date
and such applicable VWAP Purchase Date (as applicable), respectively. (iii) Any
Required New Registration Statement Effective. Any New Registration Statement
covering the resale by the Investor of the Registrable Securities included
therein, and any post-effective amendment thereto, required to be filed by the
Company with the Commission pursuant to the Registration Rights Agreement after
the Commencement Date and prior to the applicable Fixed Purchase Date and the
applicable VWAP Purchase Date (as applicable), in each case shall have been
declared effective under the Securities Act by the Commission and shall remain
effective for the applicable Registration Period, and the Investor shall be
permitted to utilize the Prospectus therein, and any Prospectus Supplement
thereto, to resell (a) all of the Shares included in such New Registration
Statement, and any post-effective amendment thereto, that have been issued and
sold to the Investor hereunder pursuant to all Fixed Purchase Notices and all
VWAP Purchase Notices (as applicable) delivered by the Company to the Investor
prior to such applicable Fixed Purchase Date and such applicable VWAP Purchase
Date (as applicable), respectively, and (b) all of the Shares included in such
new Registration Statement, and any post-effective amendment thereto, that are
issuable pursuant to the applicable 35 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree040.jpg]
Fixed Purchase Notice and the applicable VWAP Purchase Notice (as applicable)
delivered by the Company to the Investor with respect to a Fixed Purchase and a
VWAP Purchase (as applicable), respectively, to be effected hereunder on such
applicable Fixed Purchase Date and such applicable VWAP Purchase Date (as
applicable), respectively. (iv) Delivery of Subsequent Irrevocable Transfer
Agent Instructions and Notice of Effectiveness. With respect to any
post-effective amendment to the Initial Registration Statement, any New
Registration Statement or any post-effective amendment to any New Registration
Statement, in each case declared effective by the Commission after the
Commencement Date, the Company shall have delivered or caused to be delivered to
its transfer agent (a) irrevocable instructions in the form substantially
similar to the Commencement Irrevocable Transfer Agent Instructions executed by
the Company and acknowledged in writing by the Company’s transfer agent and (b)
the Notice of Effectiveness, in each case modified as necessary to refer to such
Registration Statement or post-effective amendment and the Registrable
Securities included therein, to issue the Registrable Securities included
therein as DWAC Shares in accordance with the terms of this Agreement and the
Registration Rights Agreement. (v) No Material Notices. None of the following
events shall have occurred and be continuing: (a) receipt of any request by the
Commission or any other federal or state governmental authority for any
additional information relating to the Initial Registration Statement or any
post-effective amendment thereto, any New Registration Statement or any
post-effective amendment thereto, or the Prospectus contained in any of the
foregoing or any Prospectus Supplement thereto, or for any amendment of or
supplement to the Initial Registration Statement or any post-effective amendment
thereto, any New Registration Statement or any post-effective amendment thereto,
or the Prospectus contained in any of the foregoing or any Prospectus Supplement
thereto; (b) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Initial Registration Statement or any post-effective amendment thereto, any New
Registration Statement or any post-effective amendment thereto, or prohibiting
or suspending the use of the Prospectus contained in any of the foregoing or any
Prospectus Supplement thereto, or of the suspension of qualification or
exemption from qualification of the Shares for offering or sale in any
jurisdiction, or the initiation or contemplated initiation of any proceeding for
such purpose; or (c) the occurrence of any event or the existence of any
condition or state of facts, which makes any statement of a material fact made
in the Initial Registration Statement or any post-effective amendment thereto,
any New Registration Statement or any post-effective amendment thereto, or the
Prospectus contained in any of the foregoing or any Prospectus Supplement
thereto untrue or which requires the making of any additions to or changes to
the statements then made in the Initial Registration Statement or any
post-effective amendment thereto, any New Registration Statement or any
post-effective amendment thereto, or the Prospectus contained in any of the
foregoing or any Prospectus Supplement thereto in order to state a material fact
required by the Securities Act to be stated therein or necessary in order to
make the statements then made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or which requires an amendment to the Initial Registration
Statement or any post-effective amendment thereto, any New Registration
Statement or any post-effective amendment thereto, or the Prospectus contained
in any of the foregoing or any Prospectus Supplement thereto to comply with the
Securities Act or any other law (other than the transactions contemplated by the
applicable Fixed Purchase Notice and the applicable VWAP Purchase Notice 36
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree041.jpg]
(as applicable) delivered by the Company to the Investor with respect to a Fixed
Purchase and a VWAP Purchase (as applicable), respectively, to be effected
hereunder on such applicable Fixed Purchase Date and such applicable VWAP
Purchase Date (as applicable), respectively, and the settlement thereof). The
Company shall have no Knowledge of any event that could reasonably be expected
to have the effect of causing the suspension of the effectiveness of the Initial
Registration Statement or any post-effective amendment thereto, any New
Registration Statement or any post- effective amendment thereto, or the
prohibition or suspension of the use of the Prospectus contained in any of the
foregoing or any Prospectus Supplement thereto in connection with the resale of
the Registrable Securities by the Investor. (vi) Other Commission Filings. The
final Prospectus included in any post- effective amendment to the Initial
Registration Statement, and any Prospectus Supplement thereto, required to be
filed by the Company with the Commission pursuant to Section 2.3 and the
Registration Rights Agreement after the Commencement Date and prior to the
applicable Fixed Purchase Date and the applicable VWAP Purchase Date (as
applicable), shall have been filed with the Commission in accordance with
Section 2.3 and the Registration Rights Agreement. The final Prospectus included
in any New Registration Statement and in any post-effective amendment thereto,
and any Prospectus Supplement thereto, required to be filed by the Company with
the Commission pursuant to Section 2.3 and the Registration Rights Agreement
after the Commencement Date and prior to the applicable Fixed Purchase Date and
the applicable VWAP Purchase Date (as applicable), shall have been filed with
the Commission in accordance with Section 2.3 and the Registration Rights
Agreement. All reports, schedules, registrations, forms, statements, information
and other documents required to have been filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act, including
all material required to have been filed pursuant to Section 13(a) or 15(d) of
the Exchange Act, after the Commencement Date and prior to the applicable Fixed
Purchase Date and the applicable VWAP Purchase Date (as applicable), shall have
been filed with the Commission and, if any Registrable Securities are covered by
a Registration Statement on Form S-3, such filings shall have been made within
the applicable time period prescribed for such filing under the Exchange Act.
(vii) No Suspension of Trading in or Notice of Delisting of Common Stock.
Trading in the Common Stock shall not have been suspended by the Commission, the
Trading Market or the FINRA (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the applicable Fixed Purchase Date and the applicable VWAP Purchase Date, as
applicable), the Company shall not have received any final and non-appealable
notice that the listing or quotation of the Common Stock on the Trading Market
shall be terminated on a date certain (unless, prior to such date certain, the
Common Stock is listed or quoted on any other Eligible Market), nor shall there
have been imposed any suspension of, or restriction on, accepting additional
deposits of the Common Stock, electronic trading or book-entry services by DTC
with respect to the Common Stock that is continuing, the Company shall not have
received any notice from DTC to the effect that a suspension of, or restriction
on, accepting additional deposits of the Common Stock, electronic trading or
book-entry services by DTC with respect to the Common Stock is being imposed or
is contemplated (unless, prior to such suspension or restriction, DTC shall have
notified the Company in writing that DTC has determined not to impose any such
suspension or restriction). 37 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree042.jpg]
(viii) Certain Limitations. The issuance and sale of the Shares issuable
pursuant to the applicable Fixed Purchase Notice and the applicable VWAP
Purchase Notice (as applicable) shall not (a) exceed the Fixed Purchase Maximum
Amount and the VWAP Purchase Maximum Amount, respectively, (b) cause the
Aggregate Limit or the Beneficial Ownership Limitation to be exceeded, or (c)
cause the Exchange Cap (to the extent applicable under Section 3.4) to be
exceeded, unless in the case of this clause (c), unless the Company’s
stockholders have theretofore approved the issuance of Common Stock under this
Agreement in excess of the Exchange Cap in accordance with the applicable rules
of the Trading Market. (ix) Shares Authorized and Delivered. All of the Shares
issuable pursuant to the applicable Fixed Purchase Notice and the applicable
VWAP Purchase Notice (as applicable) shall have been duly authorized by all
necessary corporate action of the Company. The Company shall have delivered all
Shares relating to all prior Fixed Purchase Notices and all prior VWAP Purchase
Notices (as applicable) as DWAC Shares. (x) Opinions and Bring-Down Opinions of
Company Counsel. The Investor shall have received (a) all Bring Down Opinions
from the Company’s outside counsel for which the Company was obligated to
instruct its outside counsel to deliver to the Investor prior to the applicable
Fixed Purchase Date and the applicable VWAP Purchase Date (as applicable) and
(b) all Compliance Certificates from the Company that the Company was obligated
to deliver to the Investor prior to the applicable Fixed Purchase Date and the
applicable VWAP Purchase Date (as applicable), in each case in accordance with
Section 6.15. ARTICLE VIII TERMINATION Section 8.1. Automatic Termination.
Unless earlier terminated as provided hereunder, this Agreement shall terminate
automatically on the earliest to occur of (i) the first day of the month next
following the 24-month anniversary of the Effective Date of the Initial
Registration Statement (it being hereby acknowledged and agreed that such term
may not be extended by the parties hereto), (ii) the date on which the Investor
shall have purchased the Total Commitment worth of Shares pursuant to this
Agreement, (iii) the date on which the Common Stock shall have failed to be
listed or quoted on the Trading Market or any other Eligible Market, and (iv)
the date on which, pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors. Section 8.2. Other Termination. Subject to Section
8.3, the Company may terminate this Agreement after the Commencement Date
effective upon ten (10) Trading Days’ prior written notice to the Investor in
accordance with Section 10.4; provided, however, that prior to issuing any press
release, or making any public statement or announcement, with respect to such
termination, the Company shall consult with the Investor and its counsel on the
form and substance of such press release or other disclosure. Subject to Section
8.3, this Agreement may be terminated at any time by the mutual written consent
of the parties, effective as of the date of such mutual written consent unless
otherwise provided in such written consent. Subject to Section 8.3, the Investor
shall have the right to terminate this Agreement effective upon ten (10) Trading
Days’ prior written 38 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree043.jpg]
notice to the Company in accordance with Section 10.4, if: (a) any condition,
occurrence, state of facts or event constituting a Material Adverse Effect has
occurred and is continuing; (b) a Fundamental Transaction shall have occurred;
(c) the Initial Registration Statement and any New Registration Statement is not
filed by the applicable Filing Deadline therefor or declared effective by the
Commission by the applicable Effectiveness Deadline (as defined in the
Registration Rights Agreement) therefor, or the Company is otherwise in breach
or default in any material respect under any of the other provisions of the
Registration Rights Agreement, and, if such failure, breach or default is
capable of being cured, such failure, breach or default is not cured within 10
Trading Days after notice of such failure, breach or default is delivered to the
Company pursuant to Section 10.4; (d) while a Registration Statement, or any
post-effective amendment thereto, is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement and the Investor
holds any Registrable Securities, the effectiveness of such Registration
Statement, or any post-effective amendment thereto, lapses for any reason
(including, without limitation, the issuance of a stop order by the Commission)
or such Registration Statement or any post-effective amendment thereto, the
Prospectus contained therein or any Prospectus Supplement thereto otherwise
becomes unavailable to the Investor for the resale of all of the Registrable
Securities included therein in accordance with the terms of the Registration
Rights Agreement, and such lapse or unavailability continues for a period of 20
consecutive Trading Days or for more than an aggregate of 60 Trading Days in any
365-day period, other than due to acts of the Investor; (e) trading in the
Common Stock on the Trading Market (or if the Common Stock is then listed on an
Eligible Market, trading in the Common Stock on such Eligible Market) shall have
been suspended and such suspension continues for a period of three (3)
consecutive Trading Days; or (f) the Company is in material breach or default of
this Agreement, and, if such breach or default is capable of being cured, such
breach or default is not cured within 10 Trading Days after notice of such
breach or default is delivered to the Company pursuant to Section 10.4. Unless
notification thereof is required elsewhere in this Agreement (in which case such
notification shall be provided in accordance with such other provision), the
Company shall promptly (but in no event later than 24 hours) notify the Investor
(and, if required under applicable law, including, without limitation,
Regulation FD promulgated by the Commission, or under the applicable rules and
regulations of the Trading Market, the Company shall publicly disclose such
information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market) upon becoming aware of any of the events set
forth in the immediately preceding sentence. Section 8.3. Effect of Termination.
In the event of termination by the Company or the Investor (other than by mutual
termination) pursuant to Section 8.2, written notice thereof shall forthwith be
given to the other party as provided in Section 10.4 and the transactions
contemplated by this Agreement shall be terminated without further action by
either party. If this Agreement is terminated as provided in Section 8.1 or
Section 8.2, this Agreement shall become void and of no further force and
effect, except that (i) the provisions of Article V (Representations, Warranties
and Covenants of the Company), Article IX (Indemnification), Article X
(Miscellaneous) and this Article VIII (Termination) shall remain in full force
and effect indefinitely notwithstanding such termination, and, (ii) so long as
the Investor owns any Shares, the covenants and agreements of the Company
contained in Article VI (Additional Covenants) shall remain in full force and
notwithstanding such termination for a period of six (6) months following such
termination. Notwithstanding anything in this Agreement to the contrary, no
termination of this Agreement by any party shall (i) become effective prior to
the first Trading Day immediately following the settlement date related to any
pending Fixed Purchase Notice or any pending VWAP Purchase 39 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree044.jpg]
Notice (as applicable) that has not been fully settled in accordance with the
terms and conditions of this Agreement (it being hereby acknowledged and agreed
that no termination of this Agreement shall limit, alter, modify, change or
otherwise affect any of the Company’s or the Investor’s rights or obligations
under the Transaction Documents with respect to any pending Fixed Purchase or
pending VWAP Purchase (as applicable), and that the parties shall fully perform
their respective obligations with respect to any such pending Fixed Purchase and
any such pending VWAP Purchase (as applicable) under the Transaction Documents,
provided all of the conditions to the settlement thereof set forth in Article
VII are timely satisfied), (ii) limit, alter, modify, change or otherwise affect
the Company’s or the Investor’s rights or obligations under the Registration
Rights Agreement, all of which shall survive any such termination, (iii) affect
the Document Preparation Fee payable to the Investor’s counsel or the Investor
Expenses Reimbursement payable to the Investor, in each case all of which fees
and expenses shall be non-refundable when paid on the Closing Date pursuant to
Section 10.1(i), regardless of whether any Fixed Purchases or VWAP Purchases are
made or settled hereunder or any subsequent termination of this Agreement, or
(iv) affect the Commitment Fee payable to the Investor pursuant to Section
10.1(ii), which Commitment Fee shall be fully earned and non-refundable as of
the Closing Date, regardless of whether any Fixed Purchases or VWAP Purchases
are made or settled hereunder or any subsequent termination of this Agreement.
Nothing in this Section 8.3 shall be deemed to release the Company or the
Investor from any liability for any breach or default under this Agreement or
any of the other Transaction Documents to which it is a party, or to impair the
rights of the Company and the Investor to compel specific performance by the
other party of its obligations under the Transaction Documents to which it is a
party. ARTICLE IX INDEMNIFICATION Section 9.1. Indemnification of Investor. In
consideration of the Investor’s execution and delivery of this Agreement and
acquiring the Shares hereunder and in addition to all of the Company’s other
obligations under the Transaction Documents to which it is a party, subject to
the provisions of this Section 9.1, the Company shall indemnify and hold
harmless the Investor, each of its directors, officers, shareholders, members,
partners, employees, representatives, agents and advisors (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title), each Person, if any,
who controls the Investor (within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act), and the respective directors,
officers, shareholders, members, partners, employees, representatives, agents
and advisors (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) of such controlling Persons (each, an “Investor Party”), from and against
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses (including all judgments, amounts paid in settlement, court costs,
reasonable attorneys’ fees and costs of defense and investigation)
(collectively, “Damages”) that any Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents to which it is a party or (b) any action, suit,
claim or proceeding (including for these purposes a derivative action brought on
behalf of the Company) instituted against such Investor Party arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Documents, other than claims for indemnification within the scope of
Section 6 of the Registration Rights Agreement; provided, 40 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree045.jpg]
however, that (x) the foregoing indemnity shall not apply to any Damages to the
extent, but only to the extent, that such Damages resulted directly and
primarily from a breach of any of the Investor’s representations, warranties,
covenants or agreements contained in this Agreement or the Registration Rights
Agreement, and (y) the Company shall not be liable under subsection (b) of this
Section 9.1 to the extent, but only to the extent, that a court of competent
jurisdiction shall have determined by a final judgment (from which no further
appeals are available) that such Damages resulted directly and primarily from
any acts or failures to act, undertaken or omitted to be taken by such Investor
Party through its fraud, bad faith, gross negligence, or willful or reckless
misconduct. The Company shall reimburse any Investor Party promptly upon demand
(with accompanying presentation of documentary evidence) for all legal and other
costs and expenses reasonably incurred by such Investor Party in connection with
(i) any action, suit, claim or proceeding, whether at law or in equity, to
enforce compliance by the Company with any provision of the Transaction
Documents or (ii) any other any action, suit, claim or proceeding, whether at
law or in equity, with respect to which it is entitled to indemnification under
this Section 9.1; provided that the Investor shall promptly reimburse the
Company for all such legal and other costs and expenses to the extent a court of
competent jurisdiction determines that any Investor Party was not entitled to
such reimbursement. An Investor Party’s right to indemnification or other
remedies based upon the representations, warranties, covenants and agreements of
the Company set forth in the Transaction Documents shall not in any way be
affected by any investigation or knowledge of such Investor Party. Such
representations, warranties, covenants and agreements shall not be affected or
deemed waived by reason of the fact that an Investor Party knew or should have
known that any representation or warranty might be inaccurate or that the
Company failed to comply with any agreement or covenant. Any investigation by
such Investor Party shall be for its own protection only and shall not affect or
impair any right or remedy hereunder. To the extent that the foregoing
undertakings by the Company set forth in this Section 9.1 may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Damages which is permissible under applicable
law. Section 9.2. Indemnification Procedures. Promptly after an Investor Party
receives notice of a claim or the commencement of an action for which the
Investor Party intends to seek indemnification under Section 9.1, the Investor
Party will notify the Company in writing of the claim or commencement of the
action, suit or proceeding; provided, however, that failure to notify the
Company will not relieve the Company from liability under Section 9.1, except to
the extent it has been materially prejudiced by the failure to give notice. The
Company will be entitled to participate in the defense of any claim, action,
suit or proceeding as to which indemnification is being sought, and if the
Company acknowledges in writing the obligation to indemnify the Investor Party
against whom the claim or action is brought, the Company may (but will not be
required to) assume the defense against the claim, action, suit or proceeding
with counsel satisfactory to it. After the Company notifies the Investor Party
that the Company wishes to assume the defense of a claim, action, suit or
proceeding, the Company will not be liable for any further legal or other
expenses incurred by the Investor Party in connection with the defense against
the claim, action, suit or proceeding except that if, in the opinion of counsel
to the Investor Party, it would be 41 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree046.jpg]
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and such Investor Party. In such
event, the Company will pay the reasonable fees and expenses of no more than one
separate counsel for all such Investor Parties promptly as such fees and
expenses are incurred. Each Investor Party, as a condition to receiving
indemnification as provided in Section 9.1, will cooperate in all reasonable
respects with the Company in the defense of any action or claim as to which
indemnification is sought. The Company will not be liable for any settlement of
any action effected without its prior written consent, which consent shall not
be unreasonably withheld, delayed or conditioned. The Company will not, without
the prior written consent of the Investor Party, effect any settlement of a
pending or threatened action with respect to which an Investor Party is, or is
informed that it may be, made a party and for which it would be entitled to
indemnification, unless the settlement includes an unconditional release of the
Investor Party from all liability and claims which are the subject matter of the
pending or threatened action. The remedies provided for in this Article IX are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Investor Party at law or in equity. ARTICLE X MISCELLANEOUS
Section 10.1. Certain Fees and Expenses; Commitment Fee; Commencement
Irrevocable Transfer Agent Instructions. (i) Certain Fees and Expenses. Each
party shall bear its own fees and expenses related to the transactions
contemplated by this Agreement; provided, however, that the Company shall pay,
on or prior to the Closing Date, by wire transfer of immediately available funds
(i) to an account designated by the Investor’s counsel on or prior to the date
of this Agreement, a non-accountable and non-refundable document preparation fee
of up to $50,000, exclusive of disbursements and out-of-pocket expenses (the
“Document Preparation Fee”), in connection with the preparation, negotiation,
execution and delivery of the Transaction Documents and legal due diligence of
the Company, and (ii) to an account designated by the Investor on or prior to
the date of this Agreement, an amount up to $7,500 as reimbursement for the
Investor’s reasonable out-of-pocket expenses (other than the Investor’s legal
fees referred to in clause (i) above), in connection with the transaction
contemplated by the Transaction Documents (the “Investor Expense
Reimbursement”). For the avoidance of doubt, the Document Preparation Fee and
the Investor Expense Reimbursement shall be non-refundable when paid on the
Closing Date, regardless of whether any Fixed Purchases or VWAP Purchases are
made or settled hereunder or any subsequent termination of this Agreement. The
Company shall pay all U.S. federal, state and local stamp and other similar
transfer and other taxes and duties levied in connection with issuance of the
Shares pursuant hereto. (ii) Commitment Fee. In consideration for the Investor’s
execution and delivery of this Agreement on the Closing Date, on or prior to the
Closing Date, by wire transfer of immediately available funds to an account
designated by the Investor on or prior to the date of this Agreement, the
Company shall pay to the Investor the Commitment Fee. For the avoidance of
doubt, the Commitment Fee shall be fully earned and non-refundable as of the
Closing Date, 42 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree047.jpg]
regardless of whether any Fixed Purchases or VWAP Purchases are made or settled
hereunder or any subsequent termination of this Agreement. (iii) Irrevocable
Transfer Agent Instructions; Notice of Effectiveness. On the Effective Date of
the Initial Registration Statement and prior to Commencement, the Company shall
deliver or cause to be delivered to its transfer agent (and thereafter, shall
deliver or cause to be delivered to any subsequent transfer agent of the
Company), (i) irrevocable instructions executed by the Company and acknowledged
in writing by the Company’s transfer agent (the “Commencement Irrevocable
Transfer Agent Instructions”) and (ii) the notice of effectiveness in the form
attached as an exhibit to the Registration Rights Agreement (the “Notice of
Effectiveness”) relating to the Initial Registration Statement executed by the
Company’s outside counsel, in each case directing the Company’s transfer agent
to issue to the Investor or its designated Broker-Dealer at which the account or
accounts to be credited with the Shares being purchased by Investor are
maintained any Registrable Securities included in the Initial Registration
Statement as DWAC Shares, if and when such Registrable Securities are issued in
accordance with this Agreement and the Registration Rights Agreement. With
respect to any post-effective amendment to the Initial Registration Statement,
any New Registration Statement or any post- effective amendment to any New
Registration Statement, in each case declared effective by the Commission after
the Commencement Date, the Company shall deliver or cause to be delivered to its
transfer agent (and thereafter, shall deliver or cause to be delivered to any
subsequent transfer agent of the Company) (i) irrevocable instructions in the
form substantially similar to the Commencement Irrevocable Transfer Agent
Instructions executed by the Company and acknowledged in writing by the
Company’s transfer agent and (ii) the Notice of Effectiveness, in each case
modified as necessary to refer to such Registration Statement or post-effective
amendment and the Registrable Securities included therein, to issue the
Registrable Securities included therein as DWAC Shares in accordance with the
terms of this Agreement and the Registration Rights Agreement. For the avoidance
of doubt, all Shares to be issued in respect of any Fixed Purchase Notice and
any VWAP Purchase Notice delivered to the Investor pursuant to this Agreement
shall be issued to the Investor in accordance with Section 3.3 by crediting the
Investor’s or its designated Broker-Dealer at which the account or accounts to
be credited with the Shares being purchased by Investor are maintained) account
at DTC as DWAC Shares, and the Company shall not take any action or give
instructions to any transfer agent of the Company otherwise. The Company
represents and warrants to the Investor that, while this Agreement is effective,
no instruction other than those referred to in this Section 10.1(iii) will be
given by the Company to its transfer agent, or any successor transfer agent of
the Company, with respect to the Shares from and after Commencement, and the
Registrable Securities covered by the Initial Registration Statement or any
post-effective amendment thereof, or any New Registration Statement or
post-effective amendment thereof, as applicable, shall otherwise be freely
transferable on the books and records of the Company and no stop transfer
instructions shall be maintained against the transfer thereof. The Company
agrees that if the Company fails to fully comply with the provisions of this
Section 10.1(iii) within three (3) Trading Days after the date on which the
Investor has provided the deliverables referred to above that the Investor is
required to provide to the Company or its transfer agent, the Company shall, at
the Investor’s written instruction, purchase from the Investor all shares of
Common Stock purchased or acquired by the Investor pursuant to this Agreement
that contain the restrictive legend referred to in Section 10.1(iii) (or any
similar restrictive legend) at the greater of (i) the purchase price paid for
such 43 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree048.jpg]
shares of Common Stock (as applicable) and (ii) the Closing Sale Price of the
Common Stock on the date of the Investor’s written instruction. Section 10.2.
Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial. (i) The
Company and the Investor acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof
(without the necessity of showing economic loss and without any bond or other
security being required), this being in addition to any other remedy to which
either party may be entitled by law or equity. (ii) Each of the Company and the
Investor (a) hereby irrevocably submits to the jurisdiction of the U.S. District
Court and other courts of the United States sitting in the State of New York for
the purposes of any suit, action or proceeding arising out of or relating to
this Agreement, and (b) hereby waives, and agrees not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 10.2 shall affect or limit any right to serve
process in any other manner permitted by law. (iii) EACH OF THE COMPANY AND THE
INVESTOR HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES RELATING HERETO. EACH OF THE
COMPANY AND THE INVESTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.2. Section 10.3. Entire Agreement. The
Transaction Documents set forth the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written, with respect to such matters. There are no promises,
undertakings, representations or warranties by either party relative to subject
matter hereof not expressly set forth in the Transaction Documents. The
Disclosure Schedule and all exhibits to this Agreement are hereby incorporated
by reference in, and made a part of, this Agreement as if set forth in full
herein. 44 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree049.jpg]
Section 10.4. Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or electronic mail delivery at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The address for such communications shall be: If to
the Company: Independence Contract Drilling, Inc. 20475 State Highway 249, Suite
300 Houston, Texas 77070 Telephone Number: (281) 598-1230 Email:
pchoyce@icdrilling.com Attention: Philip A. Choyce, Executive Vice President and
Chief Financial Officer With a copy (which shall not constitute notice) to:
Sidley Austin LLP 1000 Louisiana Street, Suite 5900 Houston, Texas 77002
Telephone Number: (713) 495-4500 Email: dbuck@sidley.com Attention: David C.
Buck, Esq. If to the Investor: Tumim Stone Capital LLC 140 Broadway, 38th Floor
New York, NY 10005 Telephone Number: (646) 845-0040 Email: mjtarlow@3ifund.com
Attention: Maier Joshua Tarlow With a copy (which shall not constitute notice)
to: Dorsey & Whitney LLP 51 West 52nd Street New York, NY 10019 Telephone
Number: (212) 415-9214 Email: marsico.anthony@dorsey.com Attention: Anthony J.
Marsico, Esq. 45 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree050.jpg]
Either party hereto may from time to time change its address for notices by
giving at least five (5) days’ advance written notice of such changed address to
the other party hereto. Section 10.5. Waivers. No provision of this Agreement
may be waived by the parties from and after the date that is one (1) Trading Day
immediately preceding the filing of the Initial Registration Statement with the
Commission. Subject to the immediately preceding sentence, no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercises thereof or of any other right,
power or privilege. Section 10.6. Amendments. No provision of this Agreement may
be amended by the parties from and after the date that is one (1) Trading Day
immediately preceding the filing of the Initial Registration Statement with the
Commission. Subject to the immediately preceding sentence, no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto. Section 10.7. Headings. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found. Section 10.8. Construction. The parties
agree that each of them and their respective counsel has reviewed and had an
opportunity to revise the Transaction Documents and, therefore, the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of the
Transaction Documents. In addition, each and every reference to share prices
(including the Fixed Purchase Threshold Price and the VWAP Purchase Threshold
Price) and number of shares of Common Stock in any Transaction Document shall,
in all cases, be subject to adjustment for any stock splits, stock combinations,
stock dividends, recapitalizations, reorganizations and other similar
transactions that occur on or after the date of this Agreement. Any reference in
this Agreement to “Dollars” or “$” shall mean the lawful currency of the United
States of America. Any references to “Section” or “Article” in this Agreement
shall, unless otherwise expressly stated herein, refer to the applicable Section
or Article of this Agreement. Section 10.9. Binding Effect. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors. Neither the Company nor the Investor may assign this
Agreement or any of their respective rights or obligations hereunder to any
Person. Section 10.10. No Third Party Beneficiaries. Except as expressly
provided in the immediately preceding sentence and in Article IX, this Agreement
is intended only for the benefit 46 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree051.jpg]
of the parties hereto and their respective successors, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
Section 10.11. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal procedural and substantive laws of the State of
New York, without giving effect to the choice of law provisions of such state
that would cause the application of the laws of any other jurisdiction. Section
10.12. Survival. The representations, warranties, covenants and agreements of
the Company and the Investor contained in this Agreement shall survive the
execution and delivery hereof until the termination of this Agreement; provided,
however, that (i) the provisions of Article V (Representations, Warranties and
Covenants of the Company), Article VIII (Termination), Article IX
(Indemnification) and this Article X (Miscellaneous) shall remain in full force
and effect indefinitely notwithstanding such termination, and, (ii) so long as
the Investor owns any Shares, the covenants and agreements of the Company and
the Investor contained in Article VI (Additional Covenants), shall remain in
full force and effect notwithstanding such termination for a period of six
months following such termination. Section 10.13. Counterparts. This Agreement
may be executed in two or more identical counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party;
provided that a facsimile signature or signature delivered by e-mail in a “.pdf”
format data file, including any electronic signature complying with the U.S.
federal ESIGN Act of 2000, e.g., www.docusign.com, www.echosign.adobe.com, etc.,
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature. Section 10.14. Publicity. The Company shall afford the Investor and
its counsel with a reasonable opportunity to review and comment upon, shall
consult with the Investor and its counsel on the form and substance of, and
shall give due consideration to all such comments from the Investor or its
counsel on, any press release, Commission filing or any other public disclosure
made by or on behalf of the Company relating to the Investor, its purchases
hereunder or any aspect of the Transaction Documents or the transactions
contemplated thereby, prior to the issuance, filing or public disclosure
thereof. For the avoidance of doubt, the Company shall not be required to submit
for review any such disclosure (i) contained in periodic reports filed with the
Commission under the Exchange Act if it shall have previously provided the same
disclosure to the Investor or its counsel for review in connection with a
previous filing or (ii) any Prospectus Supplement if it contains disclosure that
does not reference the Investor, its purchases hereunder or any aspect of the
Transaction Documents or the transactions contemplated thereby. The Company
agrees and acknowledges that its failure to comply with this provision in all
material respects constitutes a Material Adverse Effect for purposes of Section
7.2(xi). Section 10.15. Severability. The provisions of this Agreement are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement, and this Agreement 47 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree052.jpg]
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible. Section 10.16. Further Assurances. From and after the Closing Date,
upon the request of the Investor or the Company, each of the Company and the
Investor shall execute and deliver such instrument, documents and other writings
as may be reasonably necessary or desirable to confirm and carry out and to
effectuate fully the intent and purposes of this Agreement. [Signature Pages
Follow] 48 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree053.jpg]




--------------------------------------------------------------------------------



 
[commonstockpurchaseagree054.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written. INDEPENDENCE CONTRACT DRILLING: By: Name: Title: TUMIM STONE CAPITAL
LLC: By: Name: Maier J Tarlow Title: Managing Partner 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree055.jpg]
ANNEX I TO THE COMMON STOCK PURCHASE AGREEMENT DEFINITIONS “Affiliate” means any
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with a Person, as such
terms are used in and construed under Rule 144. With respect to the Investor,
without limitation, any Person owning, owned by, or under common ownership with
the Investor, and any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as the Investor will be
deemed to be an Affiliate. “Aggregate Limit” shall have the meaning assigned to
such term in Section 2.1. “Agreement” shall have the meaning assigned to such
term in the preamble of this Agreement. “Bankruptcy Law” means Title 11, U.S.
Code, or any similar U.S. federal or state law for the relief of debtors. “Base
Price” shall have the meaning assigned to such term in Section 3.4(b).
“Beneficial Ownership Limitation” shall have the meaning assigned to such term
in Section 3.5. “BHCA” shall have the meaning assigned to such term in Section
5.39. “Bloomberg” means Bloomberg, L.P. “Bring Down Opinion” shall have the
meaning assigned to such term in Section 6.15. “Broker-Dealer” shall have the
meaning assigned to such term in Section 6.13. “Bylaws” shall have the meaning
assigned to such term in Section 5.3. “Charter” shall have the meaning assigned
to such term in Section 5.3. “Closing” shall have the meaning assigned to such
term in Section 2.2. “Closing Date” means the date of this Agreement. “Closing
Sale Price” means, for the Common Stock as of any date, the last closing trade
price for the Common Stock on the Trading Market, as reported by Bloomberg, or,
if the Trading Market begins to operate on an extended hours basis and does not
designate the closing trade price for the Common Stock, then the last trade
price for the Common Stock prior to 4:00 p.m., New York City time, as reported
by Bloomberg, or, if the foregoing do not apply, the last trade price for the
Common Stock in the over-the-counter market on the electronic bulletin board for
the Common Stock as reported by Bloomberg, or, if no last trade price is
reported for the Common Stock by Bloomberg, the average of the bid prices, or
the ask prices, respectively, of any market I-1 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree056.jpg]
makers for such security as reported by OTC Markets Group Inc. All such
determinations shall be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during such period. “Code” means the Internal Revenue Code of 1986, as amended.
“Commencement” shall have the meaning assigned to such term in Section 3.1.
“Commencement Date” shall have the meaning assigned to such term in Section 3.1.
“Commencement Irrevocable Transfer Agent Instructions” shall have the meaning
assigned to such term in Section 10.1(iii). “Commission” means the U.S.
Securities and Exchange Commission or any successor entity. “Commission
Documents” shall mean (1) all reports, schedules, registrations, forms,
statements, information and other documents filed with or furnished to the
Commission by the Company pursuant to the reporting requirements of the Exchange
Act, including all material filed with or furnished to the Commission pursuant
to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, since December 31,
2019, including, without limitation, the Annual Report on Form 10-K filed by the
Company for its fiscal year ended December 31, 2019 (the “2019 Form 10-K”), and
which hereafter shall be filed with or furnished to the Commission by the
Company, including, without limitation, the Current Report, (2) each
Registration Statement, as the same may be amended from time to time, the
Prospectus contained therein and each Prospectus Supplement thereto and (3) all
information contained in such filings and all documents and disclosures that
have been and heretofore shall be incorporated by reference therein. “Commitment
Fee” shall mean an amount in cash equal to 2% of the Total Commitment. “Common
Stock” shall have the meaning assigned to such term in the recitals of this
Agreement. “Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Company” shall have the meaning assigned to such term in
the preamble of this Agreement. “Compliance Certificate” shall have the meaning
assigned to such term in Section 7.2(ii). “Current Report” shall have the
meaning assigned to such term in Section 2.3. “Cover Price” shall have the
meaning assigned to such term in Section 3.3. I-2 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree057.jpg]
“Critical Accounting Policies” shall have the meaning assigned to such term in
Section 5.6(f). “Custodian” shall mean any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law. “Damages” shall have
the meaning assigned to such term in Section 9.1. “Disclosure Schedule” shall
have the meaning assigned to such term in the preamble to Article V.
“Disqualification Event” shall have the meaning assigned to such term in Section
5.41. “Document Preparation Fee” shall have the meaning assigned to such term in
Section 10.1(i). “DTC” means The Depository Trust Company, a subsidiary of The
Depository Trust & Clearing Corporation, or any successor thereto. “DWAC” shall
have the meaning assigned to such term in Section 5.33. “DWAC Shares” means
shares of Common Stock issued pursuant to this Agreement that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and without stop transfer instructions maintained against the transfer
thereof and (iii) timely credited by the Company to the Investor’s or its
designated Broker-Dealer at which the account or accounts to be credited with
the Shares being purchased by Investor are maintained specified DWAC account
with DTC under its Fast Automated Securities Transfer (FAST) Program, or any
similar program hereafter adopted by DTC performing substantially the same
function. “EDGAR” means the Commission’s Electronic Data Gathering, Analysis and
Retrieval System. “Effective Date” means, with respect to the Initial
Registration Statement filed pursuant to Section 2(a) of the Registration Rights
Agreement (or any post-effective amendment thereto) or any New Registration
Statement filed pursuant to Section 2(c) of the Registration Rights Agreement
(or any post-effective amendment thereto), as applicable, the date on which the
Initial Registration Statement (or any post-effective amendment thereto) or any
New Registration Statement (or any post-effective amendment thereto) is declared
effective by the Commission. “Effectiveness Deadline” shall have the meaning
assigned to such term in the Registration Rights Agreement. “Eligible Market”
means The Nasdaq Capital Market, The Nasdaq Global Market, The Nasdaq Global
Select Market, the NYSE American, the NYSE Arca, or the OTCQX Best Market or
OTCQB Venture Market operated by OTC Markets Group Inc. (or any nationally
recognized successor to any of the foregoing). I-3 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree058.jpg]
“Environmental Laws” shall have the meaning assigned to such term in Section
5.18 hereof. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder. “Exchange
Cap” shall have the meaning assigned to such term in Section 3.4(a)(i) hereof.
“Exempt Issuance” means the issuance of (a) Common Stock, options or other
equity incentive awards to employees, officers, directors or vendors of the
Company pursuant to any equity incentive plan duly adopted for such purpose, by
the Company’s Board of Directors or a majority of the members of a committee of
the Board of Directors established for such purpose, (b) (1) any Shares issued
to the Investor pursuant to this Agreement, (2) any securities issued upon the
exercise or exchange of or conversion of any shares of Common Stock or Common
Stock Equivalents held by the Investor at any time, or (3) any securities issued
upon the exercise or exchange of or conversion of any Common Stock Equivalents
issued and outstanding on the date of this Agreement, provided that such
securities referred to in this clause (3) have not been amended since the date
of this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities, (c)
securities issued pursuant to acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions approved by the Company’s
Board of Directors or a majority of the members of a committee of directors
established for such purpose, which acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions can have a Variable Rate
Transaction component, provided that any such issuance shall only be to a Person
(or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an asset in a business synergistic with
the business of the Company and shall provide to the Company additional benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, or
(d) Common Stock issued by the Company by any method deemed to be an “at the
market offering” as defined in Rule 415(a)(4) under the Securities Act,
exclusively to or through B. Riley Securities, Inc., as the Company’s sales
agent, pursuant to one or more written agreements between the Company and B.
Riley Securities, Inc. “FCPA” shall have the meaning assigned to such term in
Section 5.35. “Federal Reserve” shall have the meaning assigned to such term in
Section 5.39. “Filing Deadline” shall have the meaning assigned to such term in
the Registration Rights Agreement. “FINRA” means the Financial Industry
Regulatory Authority. “Fixed Purchase” shall have the meaning assigned to such
term in Section 3.1. “Fixed Purchase Date” means, with respect to a Fixed
Purchase made pursuant to Section 3.1, the Trading Day on which the Investor
receives, after 4:00 p.m., New York City time, but I-4 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree059.jpg]
prior to 5:00 p.m., New York City time, on such Trading Day, a valid Fixed
Purchase Notice for such Fixed Purchase in accordance with this Agreement.
“Fixed Purchase Maximum Amount” means, (i) with respect to a Fixed Purchase made
pursuant to Section 3.1 on a Trading Day on which the Common Stock is listed on
the Trading Market, a number of shares of Common Stock equal to 10% of the
average daily trading volume in the Common Stock on the Trading Market for the
thirty (30) Trading Day period ending on (and including) the applicable Fixed
Purchase Date for such Fixed Purchase, and (ii) with respect to a Fixed Purchase
made pursuant to Section 3.1 on a Trading Day on which the Common Stock is
listed on an Eligible Market, a number of shares of Common Stock equal to 10% of
the average daily trading volume in the Common Stock on such Eligible Market for
the thirty (30) Trading Day period (or, in the event the Common Stock has not
been listed on such Eligible Market for thirty (30) Trading Days, such shorter
period during which the Common Stock is listed on such Eligible Market) ending
on (and including) the applicable Fixed Purchase Date for such Fixed Purchase.
“Fixed Purchase Notice” means, with respect to a Fixed Purchase pursuant to
Section 3.1, an irrevocable written notice delivered by the Company to the
Investor directing the Investor to purchase a Fixed Purchase Share Amount (such
specified Fixed Purchase Share Amount subject to adjustment as set forth in
Section 3.1 as necessary to give effect to the Fixed Purchase Maximum Amount),
at the applicable Fixed Purchase Price therefor on the applicable Fixed Purchase
Date for such Fixed Purchase in accordance with this Agreement. “Fixed Purchase
Price” means, with respect to a Fixed Purchase made pursuant to Section 3.1, the
purchase price per Share to be purchased by the Investor in such Fixed Purchase
equal to the lower of: (i) the lowest Sale Price on the applicable Fixed
Purchase Date for such Fixed Purchase and (ii) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the ten (10)
consecutive Trading-Day period ending on the Trading Day immediately preceding
such Fixed Purchase Date for such Fixed Purchase (in each case, to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement). “Fixed Purchase Share Amount” means, with respect to a
Fixed Purchase made pursuant to Section 3.1, the number of Shares to be
purchased by the Investor in such Fixed Purchase as specified by the Company in
the applicable Fixed Purchase Notice, which number of Shares shall not exceed
the applicable Fixed Purchase Maximum Amount (calculated as of the applicable
Fixed Purchase Date). “Fixed Purchase Threshold Price” means, with respect to a
Fixed Purchase made pursuant to Section 3.1, $1.00, which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the “Fixed Purchase Threshold Price” shall mean the lower
of (i) the adjusted price and (ii) $1.00. “Fundamental Transaction” means that
(i) the Company shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the I-5
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree060.jpg]
Company is the surviving corporation) another Person, with the result that the
holders of the Company’s capital stock immediately prior to such consolidation
or merger together beneficially own less than 50% of the outstanding voting
power of the surviving or resulting corporation, or (2) sell, lease, license,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (3) take action to
facilitate a purchase, tender or exchange offer by another Person that is
accepted by the holders of more than 50% of the outstanding shares of Common
Stock (excluding any shares of Common Stock held by the Person or Persons making
or party to, or associated or affiliated with the Persons making or party to,
such purchase, tender or exchange offer), or (4) consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), or (5) reorganize,
recapitalize or reclassify its Common Stock, or (ii) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock. “GAAP” shall
have the meaning assigned to such term in Section 5.6(b). “Indebtedness” shall
have the meaning assigned to such term in Section 5.11. “Initial Registration
Statement” shall have the meaning assigned to such term in the Registration
Rights Agreement. “Investment Period” means the period commencing on the
Effective Date of the Initial Registration Statement and expiring on the date
this Agreement is terminated pursuant to Article VIII. “Investor” shall have the
meaning assigned to such term in the preamble of this Agreement. “Investor
Expense Reimbursement” shall have the meaning assigned to such term in Section
10.1(i) hereof. “Investor Party” shall have the meaning assigned to such term in
Section 9.1. “Issuer Covered Person” shall have the meaning assigned to such
term in Section 5.41. “IT Systems” shall have the meaning assigned to such term
in Section 5.40. “Knowledge” means the actual knowledge of the Company’s Chief
Executive Officer and Chief Financial Officer, after reasonable inquiry of all
officers, directors and employees of the Company and its Subsidiaries under
their direct supervision who would reasonably be expected to have knowledge or
information with respect to the matter in question. I-6 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree061.jpg]
“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or financial condition of the Company that is material and adverse to
the Company and its Subsidiaries, taken as a whole, and/or (iii) any condition,
occurrence, state of facts or event that would, or insofar as reasonably can be
foreseen would likely, prohibit or otherwise materially interfere with or delay
the ability of the Company to perform any of its obligations under any of the
Transaction Documents to which it is a party; provided, however, that no facts,
circumstances, changes or effects exclusively and directly resulting from,
relating to or arising out of the following, individually or in the aggregate,
shall be taken into account in determining whether a Material Adverse Effect has
occurred or insofar as reasonably can be foreseen would likely occur: (a)
changes in conditions in the U.S. or global capital, credit or financial markets
generally, including changes in the availability of capital or currency exchange
rates, provided such changes shall not have affected the Company in a materially
disproportionate manner as compared to other similarly situated companies; (b)
changes generally affecting the industries in which the Company and its
Subsidiaries operate, provided such changes shall not have affected the Company
and its Subsidiaries, taken as a whole, in a materially disproportionate manner
as compared to other similarly situated companies; (c) any effect of the
announcement of, or the consummation of the transactions contemplated by, this
Agreement and the other Transaction Documents on the Company’s relationships,
contractual or otherwise, with customers, suppliers, vendors, bank lenders,
strategic venture partners or employees; (d) changes arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof; (e)
any action taken by the Investor, its affiliates or its or their successors and
assigns with respect to the transactions contemplated by this Agreement; and (f)
the effect of any changes in applicable laws or accounting rules, provided such
changes shall not have affected the Company in a materially disproportionate
manner as compared to other similarly situated companies. “Material Agreements”
shall have the meaning assigned to such term in Section 5.19. “Minimum Price”
shall have the meaning assigned to such term in Section 3.4(b). “Money
Laundering Laws” shall have the meaning assigned to such term in Section 5.36.
“MPA Period” means the period commencing at 9:30 a.m., New York City time, on
the Trading Day immediately prior to the Trading Day on which the Company makes
a public disclosure of material information concerning the Company, its business
or its securities (whether via issuance of a press release, filing of a
Commission Document with the Commission, or otherwise), and ending at 9:30 a.m.,
New York City time, on the fourth (4th) Trading Day immediately following the
Trading Day on which the Company has made such public disclosure of material
information. “New Registration Statement” shall have the meaning assigned to
such term in the Registration Rights Agreement. I-7 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree062.jpg]
“Notice of Effectiveness” shall have the meaning assigned to such term in
Section 10.1(iii). “PEA Period” means the period commencing at 9:30 a.m., New
York City time, on the fifth (5th) Trading Day immediately prior to the filing
of any post-effective amendment to the Initial Registration Statement or any New
Registration Statement, and ending at 9:30 a.m., New York City time, on the
Trading Day immediately following, the Effective Date of such post- effective
amendment. “Person” means any person or entity, whether a natural person,
trustee, corporation, partnership, limited partnership, limited liability
company, trust, unincorporated organization, business association, firm, joint
venture, governmental agency or authority. “Personal Data” shall have the
meaning assigned to such term in Section 5.40. “Plan” shall have the meaning
assigned to such term in Section 5.24. “Prospectus” means the prospectus in the
form included in a Registration Statement, as supplemented from time to time by
any Prospectus Supplement, including the documents incorporated by reference
therein. “Prospectus Supplement” means any prospectus supplement to the
Prospectus filed with the Commission from time to time pursuant to Rule 424(b)
under the Securities Act, including the documents incorporated by reference
therein. “Registrable Securities” shall have the meaning assigned to such term
in the Registration Rights Agreement. “Registration Rights Agreement” shall have
the meaning assigned to such term in the recitals hereof. “Registration
Statement” shall have the meaning assigned to such term in the Registration
Rights Agreement. “Regulation D” shall have the meaning assigned to such term in
the recitals of this Agreement. “Restricted Period” shall have the meaning
assigned to such term in Section 6.9(i). “Restricted Person” shall have the
meaning assigned to such term in Section 6.9(i). “Restricted Persons” shall have
the meaning assigned to such term in Section 6.9(i). “Rule 144” means Rule 144
promulgated by the Commission pursuant to the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the Commission having substantially the same effect. I-8
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree063.jpg]
“Sale Price” means any trade price for a share of Common Stock on the Trading
Market, or if the Common Stock is then traded on an Eligible Market, on such
Eligible Market, as reported by Bloomberg. “Sarbanes-Oxley Act” shall have the
meaning assigned to such term in Section 5.6(e). “Section 4(a)(2)” shall have
the meaning assigned to such term in the recitals of this Agreement. “Securities
Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder. “Shares” shall mean the shares of
Common Stock that are and/or may be purchased by the Investor under this
Agreement pursuant to one or more Fixed Purchase Notices and VWAP Purchase
Notices. “Short Sales” shall mean “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act. “Significant
Subsidiary” means any Subsidiary of the Company that would constitute a
“significant subsidiary” of the Company within the meaning of Rule 1-02 of
Regulation S-X of the Commission. “Subsidiary” shall mean any corporation or
other entity of which at least a majority of the securities or other ownership
interest having ordinary voting power for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. “Total
Commitment” shall have the meaning assigned to such term in Section 2.1.
“Trading Day” shall mean a full trading day (beginning at 9:30:01 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the Trading Market
or, if the Common Stock is then listed on an Eligible Market, on such Eligible
Market. “Trading Market” means the New York Stock Exchange (or any nationally
recognized successor thereto). “Transaction Documents” means, collectively, this
Agreement (as qualified by the Disclosure Schedule) and the exhibits hereto, the
Registration Rights Agreement and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
equity or debt securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock or Common
Stock Equivalents either (A) at a conversion price, exercise price, exchange
rate or other price that is based upon and/or varies with the trading prices of
or quotations for the Common Stock at any time after the initial issuance of
such equity or debt securities, or (B) with a conversion, exercise or exchange
price that is subject I-9 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree064.jpg]
to being reset at some future date after the initial issuance of such equity or
debt security or upon the occurrence of specified or contingent events directly
or indirectly related to the business of the Company or the market for the
Common Stock (including, without limitation, any “full ratchet” or “weighted
average” anti-dilution provisions, but not including any standard anti-dilution
protection for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction), (ii) issues or sells any equity or debt
securities, including without limitation, Common Stock or Common Stock
Equivalents, either (A) at a price that is subject to being reset at some future
date after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (other than
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), or (B) that are
subject to or contain any put, call, redemption, buy-back, price-reset or other
similar provision or mechanism (including, without limitation, a “Black-Scholes”
put or call right, other than in connection with a “fundamental transaction”)
that provides for the issuance of additional equity securities of the Company or
the payment of cash by the Company, or (iii) enters into any agreement,
including, but not limited to, an “equity line of credit” or “at the market
offering” or other continuous offering or similar offering of Common Stock or
Common Stock Equivalents, whereby the Company may sell Common Stock or Common
Stock Equivalents at a future determined price. “VWAP” means, for the Common
Stock as of any date, the dollar volume-weighted average price for the Common
Stock on the Trading Market during the period beginning at 9:30:01 a.m., New
York City time, and ending at 4:00 p.m., New York City time, as reported by
Bloomberg through its “AQR” function or, if the foregoing does not apply, the
dollar volume-weighted average price of the Common Stock in the over-the-counter
market on the electronic bulletin board for the Common Stock during the period
beginning at 9:30:01 a.m., New York City time, and ending at 4:00 p.m., New York
City time, as reported by Bloomberg, or, if no dollar volume- weighted average
price is reported for the Common Stock by Bloomberg for such hours, the average
of the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported by OTC Markets Group Inc. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, recapitalization or other similar transaction during
such period. “VWAP Purchase” shall have the meaning assigned to such term in
Section 3.2. “VWAP Purchase Confirmation” shall have the meaning assigned to
such term in Section 3.2. “VWAP Purchase Commencement Time” means, with respect
to a VWAP Purchase made pursuant to Section 3.2, 9:30:01 a.m., New York City
time, on the applicable VWAP Purchase Date, or such other time publicly
announced by the Trading Market as the official open (or commencement) of
trading on the Trading Market on such applicable VWAP Purchase Date. “VWAP
Purchase Date” means, with respect to a VWAP Purchase made pursuant to Section
3.2, the Trading Day immediately following the applicable Fixed Purchase Date
with respect to the corresponding Fixed Purchase referred to in clause (i) of
the second sentence of Section 3.2. I-10 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree065.jpg]
“VWAP Purchase Maximum Amount” means, with respect to a VWAP Purchase made
pursuant to Section 3.2, a number of shares of Common Stock equal to the lesser
of (i) 200% of the number of Shares directed by the Company to be purchased by
the Investor pursuant to the corresponding Fixed Purchase Notice for the
corresponding Fixed Purchase referred to in clause (i) of the second sentence of
Section 3.2 (which number of Shares shall not exceed the applicable Fixed
Purchase Maximum Amount) and (ii) a number of Shares equal to (A) the VWAP
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Trading Market during the applicable VWAP
Purchase Period on the applicable VWAP Purchase Date for such VWAP Purchase.
“VWAP Purchase Minimum Price Threshold” means, with respect to a VWAP Purchase
made pursuant to Section 3.2, seventy-five percent (75%) of the Closing Sale
Price of the Common Stock on the Trading Day on which the Company properly
delivered the applicable VWAP Purchase Notice to the Investor simultaneously
with a Fixed Purchase Notice for the Maximum Fixed Purchase Amount with respect
to the corresponding Fixed Purchase referred to in clause (i) of the second
sentence of Section 3.2 in accordance with the Agreement. “VWAP Purchase Notice”
means, with respect to a VWAP Purchase made pursuant to Section 3.2, an
irrevocable written notice delivered by the Company to the Investor directing
the Investor to purchase a VWAP Purchase Share Amount (such specified VWAP
Purchase Share Amount subject to adjustment as set forth in Section 3.2 as
necessary to give effect to the VWAP Purchase Maximum Amount), at the applicable
VWAP Purchase Price therefor on the applicable VWAP Purchase Date for such VWAP
Purchase in accordance with this Agreement. “VWAP Purchase Period” means, with
respect to a VWAP Purchase made pursuant to Section 3.2, the period on the
applicable VWAP Purchase Date for such VWAP Purchase beginning at the applicable
VWAP Purchase Commencement Time and ending at the applicable VWAP Purchase
Termination Time. “VWAP Purchase Price” means, with respect to a VWAP Purchase
made pursuant to Section 3.2, the purchase price per Share to be purchased by
the Investor in such VWAP Purchase equal to the lower of (i) ninety-four percent
(94%) of the VWAP for the applicable VWAP Purchase Period during the applicable
VWAP Purchase Date for such VWAP Purchase, and (ii) the Closing Sale Price of
the Common Stock on such applicable VWAP Purchase Date for such VWAP Purchase
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction). “VWAP
Purchase Share Amount” means, with respect to a VWAP Purchase made pursuant to
Section 3.2, the number of Shares to be purchased by the Investor in such VWAP
Purchase as specified by the Company in the applicable VWAP Purchase Notice,
which number of Shares shall not exceed the applicable VWAP Purchase Maximum
Amount. “VWAP Purchase Share Percentage” means, with respect to a VWAP Purchase
made pursuant to Section 3.2, twenty percent (20%). “VWAP Purchase Share Volume
Maximum” means, with respect to a VWAP Purchase made pursuant to Section 3.2, a
number of shares of Common Stock equal to (i) the number of I-11
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree066.jpg]
Shares specified by the Company in the applicable VWAP Purchase Notice as the
VWAP Purchase Share Amount to be purchased by the Investor in such VWAP
Purchase, divided by (ii) the VWAP Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction). “VWAP
Purchase Termination Time” means, with respect to a VWAP Purchase made pursuant
to Section 3.2, the earliest of (i) 4:00:00 p.m., New York City time, on the
applicable VWAP Purchase Date, or such other time publicly announced by the
Trading Market as the official close of trading on the Trading Market on such
applicable VWAP Purchase Date, (ii) such time, from and after the VWAP Purchase
Commencement Time for such VWAP Purchase, that the total number (or volume) of
shares of Common Stock traded on the Trading Market has exceeded the applicable
VWAP Purchase Share Volume Maximum, and (iii) such time, from and after the VWAP
Purchase Commencement Time for such VWAP Purchase, that the Sale Price has
fallen below the applicable VWAP Purchase Minimum Price Threshold. (b) “VWAP
Purchase Threshold Price” means $1.35, which shall be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the “VWAP Purchase Floor Price” shall mean the lower of (i)
such adjusted price and (ii) $1.00. I-12 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree067.jpg]
EXHIBIT A TO THE COMMON STOCK PURCHASE AGREEMENT [TO BE FURNISHED SEPARATELY]
A-1 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree068.jpg]
EXHIBIT B TO THE COMMON STOCK PURCHASE AGREEMENT CERTIFICATE OF THE COMPANY
CLOSING CERTIFICATE November [●], 2020 The undersigned, the Executive Vice
President, Chief Financial Officer, Treasurer and Secretary of Independence
Contract Drilling, Inc., a Delaware corporation (the “Company”), delivers this
certificate in connection with the Common Stock Purchase Agreement, dated as of
November 11, 2020 (the “Agreement”), by and between the Company and Tumim Stone
Capital LLC, a Delaware limited liability company (the “Investor”), and hereby
certifies on the date hereof that (capitalized terms used herein without
definition have the meanings assigned to them in the Agreement): 1. Attached
hereto as Exhibit A is a true, complete and correct copy of the Certificate of
Incorporation of the Company, as amended through the date hereof, as filed with
the Secretary of State of the State of Delaware. The Certificate of
Incorporation of the Company has not been further amended or restated, and no
document with respect to any amendment to the Certificate of Incorporation of
the Company has been filed in the office of the Secretary of State of the State
of Delaware since the date shown on the face of the state certification relating
to the Company’s Certificate of Incorporation, which is in full force and effect
on the date hereof, and no action has been taken by the Company in contemplation
of any such amendment or the dissolution, merger or consolidation of the
Company. 2. Attached hereto as Exhibit B is a true and complete copy of the
Bylaws of the Company, as amended and restated through, and as in full force and
effect on, the date hereof, and no proposal for any amendment, repeal or other
modification to the Bylaws of the Company has been taken or is currently pending
before the Board of Directors or stockholders of the Company. 3. The Board of
Directors of the Company has approved the transactions contemplated by the
Transaction Documents; said approval has not been amended, rescinded or modified
and remains in full force and effect as of the date hereof. Attached hereto as
Exhibit C are true, correct and complete copies of the resolutions duly adopted
by the Board of Directors of the Company via unanimous written consent on
November 9, 2020. 4. Each person who, as an officer of the Company, or as
attorney-in-fact of an officer of the Company, signed the Transaction Documents
to which the Company is a party, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature. IN
WITNESS WHEREOF, I have signed my name as of the date first above written. Name:
Title: B-1 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree069.jpg]
EXHIBIT C TO THE COMMON STOCK PURCHASE AGREEMENT COMPLIANCE CERTIFICATE The
undersigned, the Executive Vice President, Chief Financial Officer, Treasurer
and Secretary of Independence Contract Drilling, Inc., a Delaware corporation
(the “Company”), delivers this certificate in connection with the Common Stock
Purchase Agreement, dated as of November 11, 2020 (the “Agreement”), by and
between the Company and Tumim Stone Capital LLC, a Delaware limited liability
company (the “Investor”), and hereby certifies on the date hereof that, to the
best of his knowledge after reasonable investigation, on behalf of the Company
(capitalized terms used herein without definition have the meanings assigned to
them in the Agreement): 1. The undersigned is the duly appointed Executive Vice
President, Chief Financial Officer, Treasurer and Secretary of the Company. 2.
Except as set forth in the attached Disclosure Schedule, the representations and
warranties of the Company set forth in Article V of the Agreement (i) that are
not qualified by “materiality” or “Material Adverse Effect” are true and correct
in all material respects as of [the Commencement Date] [the date hereof] with
the same force and effect as if made on [the Commencement Date] [the date
hereof], except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties are true and
correct in all material respects as of such other date and (ii) that are
qualified by “materiality” or “Material Adverse Effect” are true and correct as
of [the Commencement Date] [the date hereof] with the same force and effect as
if made on [the Commencement Date] [the date hereof], except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties are true and correct as of such other date. 3.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Agreement and the
Registration Rights Agreement to be performed, satisfied or complied with by the
Company [at or prior to Commencement][on or prior to the date hereof]. 4. The
Shares issuable in respect of each Fixed Purchase Notice and each VWAP Purchase
Notice effected pursuant to the Agreement shall be delivered to the Investor
electronically as DWAC Shares, and shall be freely tradable and transferable and
without restriction on resale and without any stop transfer instructions
maintained against such Shares. 5. As of [the Commencement Date][the date
hereof], the Company does not possess any material non-public information. 6. As
of [the Commencement Date][the date hereof], the Company has reserved out of its
authorized and unissued Common Stock, [●] shares of Common Stock solely for the
purpose of effecting Fixed Purchases and VWAP Purchases under the Agreement. 7.
No stop order suspending the effectiveness of the Registration Statement or the
use of the Prospectus under the Securities Act has been issued and no
proceedings for such purpose or pursuant to Section 8A of the Securities Act are
pending before or, to the knowledge of the Company, threatened by the
Commission. The undersigned has executed this Certificate this [●] day of [●],
20[●]. By: C-1 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree070.jpg]
Name: Title: C-2 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree071.jpg]
DISCLOSURE SCHEDULE RELATING TO THE COMMON STOCK PURCHASE AGREEMENT, DATED AS OF
NOVEMBER 11, 2020 BETWEEN INDEPENDENT CONTRACT DRILLING, INC. AND TUMIM STONE
CAPITAL LLC This disclosure schedule is made and given pursuant to Article V of
the Common Stock Purchase Agreement, dated as of November 11, 2020 (the
“Agreement”), by and between Independent Contract Drilling, Inc., a Delaware
corporation (the “Company”), and Tumim Stone Capital LLC, a Delaware limited
liability company. Unless the context otherwise requires, all capitalized terms
are used herein as defined in the Agreement. The numbers below correspond to the
section numbers of representations and warranties in the Agreement most directly
modified by the below exceptions. 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree072.jpg]
FORM OF OPINION OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO SECTION 7.1(iv)
[Company Counsel’s Letterhead] Capitalized terms herein not otherwise defined
herein will have the meaning given to such terms in the Common Stock Purchase
Agreement, dated as of November 11, 2020, by and between Independence Contract
Drilling, Inc. and Tumim Stone Capital LLC (the “Purchase Agreement”). 1. The
Company is validly existing and in good standing as a corporation under the laws
of the State of Delaware. 2. The Company has all necessary corporate power and
authority (i) to execute, deliver and perform its obligations under the Purchase
Agreement and the Registration Rights Agreement, and (ii) to own, lease and
operate its properties and to conduct its business in all material respects as
such business is described in the Commission Documents. The Company is duly
qualified as a foreign corporation for the transaction of business under the
laws of the State of Texas. 3. The execution and delivery by the Company of the
Purchase Agreement and the Registration Rights Agreement, and the consummation
by the Company of the transactions contemplated thereby (including, without
limitation, the issuance and sale of the Shares, subject to the limitations and
Company conditions set forth in the Purchase Agreement, and in an amount not
less than the par value of such Shares and equal to or greater than any minimum
purchase price, and within any other parameters, established by the Company’s
board of directors or applicable committee thereof, including the Board
resolutions dated November 9, 2020) have been duly and validly authorized by all
necessary corporate action on part of the Company. 4. Each of the Purchase
Agreement and the Registration Rights Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer and other similar laws relating to or affecting
creditors’ rights generally and to general equitable principles (regardless of
whether considered in a proceeding in equity or at law), including concepts of
commercial reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief. 5. The execution,
delivery and performance by the Company of the Purchase Agreement and the
Registration Rights Agreement, including the issuance and sale of the Shares by
the Company under the Purchase Agreement, do not: (i) violate the Company’s
certificate of incorporation or bylaws each as currently in effect (the
“Governing Documents”); (ii) violate any terms or provisions of Applicable Laws
(as defined below); (iii) result in a breach of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
any material agreement, 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree073.jpg]
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company is a party or is bound that has
been filed as an exhibit to the 2019 Form 10-K or any other Commission Document
filed after the 2019 Form 10-K and prior to the date on which this opinion is
given (an “Existing SEC-Filed Material Agreement”) listed in Schedule I hereto;
or (iv) violate any judgment, order or decree listed in Schedule II hereto.
“Applicable Laws” means (A) the General Corporation Law of the State of Delaware
(the “DGCL”), and (B) the federal laws of the United States of America and the
state laws of the State of Texas which, in our experience and without
independent investigation, are normally applicable to transactions of the type
contemplated by the Purchase Agreement; provided, that the term “Applicable
Laws” shall not include federal or state securities or blue sky laws (including,
without limitation, the 1933 Act, the Securities Exchange Act of 1934, as
amended the “1934 Act”), the Trust Indenture Act of 1939, as amended, or the
Investment Company Act of 1940, as amended (the “1940 Act”)), antifraud laws,
pension or employee benefit laws or in each case any rules or regulations
thereunder, or similar matters. 6. No consent, approval, authorization or other
order of any federal regulatory body, federal administrative agency or other
federal governmental body of the United States of America or any state
regulatory body, state administrative agency or other state governmental body of
the State of Delaware or Texas that has not been obtained or made and is not in
full force and effect was or is required under Applicable Laws for (i) the
execution, delivery and performance of the Purchase Agreement and the
Registration Rights Agreement by the Company, or (ii) the issuance and sale of
the Shares by the Company to the Investor pursuant to the Purchase Agreement. 7.
Assuming the accuracy of the representations and warranties made by the Investor
in the Purchase Agreement and the Investor’s compliance with the covenants made
by the Investor in the Purchase Agreement and the Registration Rights Agreement,
in each case at all relevant times, both on and after the Closing Date, it is
not necessary, in connection with the offer, sale and issuance of the Shares by
the Company to the Investor in accordance with the Purchase Agreement, to
register the Shares under the 1933 Act. 8. When each Share is issued and
delivered by the Company and paid for in accordance with the Purchase Agreement
(in an amount not less than the par value of such Share and equal to or greater
than any minimum purchase price, and within any other parameters, established by
the Company’s board of directors or applicable committee thereof, including each
of the limitations set forth in the Purchase Agreement), each of the Shares will
be duly authorized and validly issued, fully paid and non-assessable; and the
issuance and sale of the Shares pursuant to the Purchase Agreement is not
subject to any preemptive rights of any securityholder of the Company arising
under the DGCL as currently in effect, the Company’s Governing Documents, each
as currently in effect, or any Existing SEC-Filed Material Agreement. 9. The
execution and delivery of the Purchase Agreement and the Registration Rights
Agreement by the Company do not, and the performance by the Company of its
4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree074.jpg]
obligations thereunder shall not, give rise to any rights of any other person
that exist and are in effect as of the date of the Closing under any Existing
SEC-Filed Material Agreement, for the registration under the Securities Act of
any shares of Common Stock or other securities of the Company which have not
been waived. 10. The Company is not, and, after giving effect to the offering
and sale of the Shares and the application of the proceeds thereof as described
in the Company’s draft Current Report on Form 8-K dated November 12, 2020 (a
copy of which has been provided to you and to us to be filed November 12,
2020][Commission Documents]] will not be required to be registered as, an
“investment company” as defined in the 1940 Act. 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree075.jpg]
FORM OF OPINION OF OUTSIDE COUNSEL TO BE DELIVERED ON THE COMMENCEMENT DATE
PURSUANT TO SECTION 7.2(xv) AND FORM OF “BRING DOWN OPINION” TO BE DELIVERED
PURSUANT TO SECTION 6.15 [Company Counsel’s Letterhead] 1. Any required filing
of the Prospectus pursuant to Rule 424(b) has been made in the manner and within
the time period required by such Rule. 2. The statements under the caption
"Description of Capital Stock" included in the Prospectus, to the extent that
such statements purport to describe certain provisions of the DGCL as currently
in effect or of the Company’s certificate of incorporation or bylaws as
currently in effect, accurately describe such provisions in all material
respects, subject to the qualifications and assumptions stated therein, except
that we express no opinion in this paragraph with respect to any statements
regarding the number of outstanding shares of Common Stock, to the effect that
any shares of Common Stock have been or will be duly authorized, validly issued,
fully paid or non-assessable or regarding preemptive or similar rights. 3. No
facts have come to our attention that cause us to believe that any of the
opinions expressed in our opinion letter to you dated [●], 20[●] are not true
and correct as of the date hereof. In acting as special counsel to the Company
in connection with the transactions described in the first paragraph above, we
have participated in conferences with officers and other representatives of the
Company, the independent public accountants for the Company, your counsel and
your representatives, at which conferences certain contents of the Registration
Statement and the Prospectus and related matters were discussed. Although we are
not passing upon or assuming responsibility for the accuracy, completeness or
fairness of the statements included or incorporated by reference in or omitted
from the Registration Statement, the Prospectus or the Incorporated Documents
and have made no independent check or verification thereof (except as provided
in paragraph 2 above), based upon our participation in such conferences, no
facts have come to our attention that have caused us to believe that, insofar as
is relevant to the offering of the Registrable Securities (as defined in the
Registration Rights Agreement): (A) the Registration Statement, at the time it
was first declared effective, contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; or (B) the Prospectus, as of the
date of the Prospectus ]or on the date hereof, included or includes an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except in each case
that we express no belief and make no statement with respect to (A) the
financial statements and schedules and other financial, accounting or
statistical data included or incorporated by reference in or omitted from the
Registration Statement, the Prospectus or the 4839-6950-8556\8



--------------------------------------------------------------------------------



 
[commonstockpurchaseagree076.jpg]
Incorporated Documents, including any assessments of, or reports on, the
effectiveness of internal control over financial reporting, and (B)
representations and warranties and other statements of fact included in the
exhibits to the Registration Statement or to the Incorporated Documents. In
rendering the statement set forth in clause (A) of the immediately preceding
paragraph, we have assumed that [______, 2020] was the earlier of the date on
which the Prospectus was first used and the time of the first contract of sale
of the Registrable Securities within the meaning of Rule 430B(f)(1) of the Rules
and Regulations Based solely on our review of the Commission’s EDGAR website, we
advise you that the Registration Statement became effective under the Securities
Act on [____, 20__]. In addition, based solely on our review of the information
made available by the Commission at
http://www.sec.gov/litigation/stoporders.shtml, we confirm that the Commission
has not issued any stop order suspending the effectiveness of the Registration
Statement. To our knowledge, based solely on our participation in the
conferences mentioned above regarding the Registration Statement and our review
of the information made available by the SEC at
http://www.sec.gov/litigation/stoporders.shtml, no proceedings for that purpose
are pending or have been instituted or threatened by the Commission.
“Incorporated Documents,” when used with respect to the Registration Statement
or the Prospectus as of any date, means the documents incorporated or deemed to
be incorporated by reference in the Registration Statement, or the Prospectus,
as the case may be, as of such date pursuant to General Instruction VII to Form
S-1. 4839-6950-8556\8



--------------------------------------------------------------------------------



 